[ktc_exhibit10x1to8-kaugu001.jpg]
Exhibit 10.1 EXECUTION VERSION LOAN, GUARANTY AND SECURITY AGREEMENT Dated as of
August 14, 2020 KEY TRONIC CORPORATION, CDR MANUFACTURING, LLC, AYRSHIRE
ELECTRONICS OF ARKANSAS LLC, AYRSHIRE ELECTRONICS OF MISSISSIPPI, LLC, and
CERTAIN SUBSIDIARIES FROM TIME TO TIME JOINED HERETO, as Borrowers, CERTAIN
SUBSIDIARIES FROM TIME TO TIME JOINED HERETO, as Guarantors, and BANK OF
AMERICA, N.A., as Agent, Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu002.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
........................................................... 1 1.1 Definitions
....................................................................................................................
1 1.2 Accounting Terms
.......................................................................................................
25 1.3 Uniform Commercial
Code..........................................................................................
25 1.4 Certain Matters of Construction
...................................................................................
25 1.5 LIBOR Amendment
....................................................................................................
26 SECTION 2. CREDIT FACILITIES
................................................................................................
26 2.1 Loan Commitments
.....................................................................................................
26 2.2 Letter of Credit Facility
...............................................................................................
28 SECTION 3. INTEREST, FEES AND CHARGES
........................................................................... 30
3.1 Interest
........................................................................................................................
30 3.2
Fees.............................................................................................................................
31 3.3 Computation of Interest, Fees, Yield Protection
........................................................... 31 3.4 Reimbursement
Obligations
.........................................................................................
31 3.5 Illegality
......................................................................................................................
32 3.6 Inability to Determine Rates
........................................................................................
32 3.7 Increased Costs; Capital Adequacy
..............................................................................
32 3.8 Mitigation
...................................................................................................................
33 3.9 Funding Losses
...........................................................................................................
33 3.10 Maximum Interest
.......................................................................................................
34 SECTION 4. LOAN ADMINISTRATION
.......................................................................................
34 4.1 Manner of Borrowing and Funding Loans
.................................................................... 34 4.2
Defaulting Lender
.......................................................................................................
35 4.3 Reserved
.....................................................................................................................
36 4.4 Borrower Agent
...........................................................................................................
36 4.5 One Obligation
............................................................................................................
36 4.6 Effect of Termination
..................................................................................................
36 SECTION 5. PAYMENTS
...............................................................................................................
36 5.1 General Payment Provisions
........................................................................................
36 5.2 Repayment of Loans
....................................................................................................
37 5.3 Payment of Other Obligations
......................................................................................
37 5.4 Marshaling; Payments Set Aside
..................................................................................
37 5.5 Application and Allocation of Payments
...................................................................... 37 5.6
Dominion Account
......................................................................................................
38 5.7 Account Stated
............................................................................................................
38 5.8 Taxes
..........................................................................................................................
38 5.9 Lender Tax Information
...............................................................................................
40 5.10 Nature and Extent of Each Borrower’s Liability
........................................................... 41 SECTION 6.
CONDITIONS PRECEDENT
.....................................................................................
44 6.1 Conditions Precedent to Initial Loans
.......................................................................... 44
6.2 Conditions Precedent to All Credit Extensions
............................................................. 45 SECTION 7.
COLLATERAL...........................................................................................................
45 -i-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu003.jpg]
TABLE OF CONTENTS (continued) Page 7.1 Grant of Security Interest
.............................................................................................
45 7.2 Lien on Deposit Accounts; Cash Collateral
.................................................................. 46 7.3
Reserved
.....................................................................................................................
46 7.4 Other Collateral
...........................................................................................................
47 7.5 Limitations
..................................................................................................................
47 7.6 Further Assurances
......................................................................................................
47 7.7 Foreign Subsidiary Stock
.............................................................................................
47 SECTION 8. COLLATERAL ADMINISTRATION
........................................................................ 47 8.1
Borrowing Base Reports
..............................................................................................
47 8.2 Accounts
.....................................................................................................................
47 8.3 Inventory
.....................................................................................................................
48 8.4 Equipment
...................................................................................................................
49 8.5 Deposit Accounts
........................................................................................................
49 8.6 General Provisions
......................................................................................................
49 8.7 Power of Attorney
.......................................................................................................
50 8.8 Release of
Collateral....................................................................................................
51 SECTION 9. REPRESENTATIONS AND WARRANTIES
............................................................. 51 9.1 General
Representations and Warranties
...................................................................... 51 9.2
Complete Disclosure
...................................................................................................
56 SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
................................................ 56 10.1 Affirmative Covenants
................................................................................................
56 10.2 Negative Covenants
.....................................................................................................
59 10.3 Financial Covenants
....................................................................................................
62 SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
............................................... 63 11.1 Events of Default
.........................................................................................................
63 11.2 Remedies upon Default
...............................................................................................
64 11.3 License
........................................................................................................................
65 11.4 Setoff
..........................................................................................................................
65 11.5 Remedies Cumulative; No Waiver
...............................................................................
65 SECTION 12. AGENT
.......................................................................................................................
66 12.1 Appointment, Authority and Duties of Agent
............................................................... 66 12.2
Agreements Regarding Collateral and Borrower Materials
........................................... 67 12.3 Reliance By Agent
......................................................................................................
67 12.4 Action Upon Default
...................................................................................................
67 12.5 Ratable Sharing
...........................................................................................................
68 12.6 Indemnification
...........................................................................................................
68 12.7 Limitation on Responsibilities of Agent
....................................................................... 68 12.8
Successor Agent and Co-Agents
..................................................................................
68 12.9 Due Diligence and Non-Reliance
.................................................................................
69 12.10 Remittance of Payments and Collections
..................................................................... 69 12.11
Individual Capacities
...................................................................................................
70 12.12 Titles
...........................................................................................................................
70 12.13 Certain ERISA Matters
................................................................................................
70 12.14 Bank Product Providers
...............................................................................................
71 -ii-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu004.jpg]
TABLE OF CONTENTS (continued) Page 12.15 No Third Party Beneficiaries
.......................................................................................
71 SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS
......................................................... 71 13.1 Successors and
Assigns
...............................................................................................
71 13.2
Participations...............................................................................................................
71 13.3 Assignments
................................................................................................................
72 13.4 Replacement of Certain Lenders
..................................................................................
73 SECTION 14. MISCELLANEOUS
....................................................................................................
73 14.1 Consents, Amendments and Waivers
........................................................................... 73
14.2 Indemnity
....................................................................................................................
74 14.3 Notices and Communications
......................................................................................
74 14.4 Performance of Borrowers’ Obligations
....................................................................... 75 14.5
Credit Inquiries
...........................................................................................................
75 14.6 Severability
.................................................................................................................
75 14.7 Cumulative Effect; Conflict of Terms
.......................................................................... 76
14.8 Counterparts; Execution
..............................................................................................
76 14.9 Entire Agreement
........................................................................................................
76 14.10 Relationship with Lenders
...........................................................................................
76 14.11 No Advisory or Fiduciary Responsibility
..................................................................... 76 14.12
Confidentiality
............................................................................................................
77 14.13 Reserved
.....................................................................................................................
77 14.14 GOVERNING LAW
...................................................................................................
77 14.15 Consent to Forum; Bail-In of EEA Financial Institutions
............................................. 78 14.16 Waivers by Borrowers
.................................................................................................
78 14.17 Patriot Act Notice
........................................................................................................
79 14.18 NO ORAL AGREEMENT
..........................................................................................
79 14.19 Acknowledgement Regarding Any Supported QFCs
.................................................... 79 SECTION 15. CONTINUING
GUARANTY
.....................................................................................
80 15.1 Guaranty
.....................................................................................................................
80 15.2 Rights of Lenders
........................................................................................................
80 15.3 Certain Waivers
...........................................................................................................
81 15.4 Obligations Independent
..............................................................................................
81 15.5 Subrogation
.................................................................................................................
81 15.6 Termination; Reinstatement
.........................................................................................
81 15.7 Subordination
..............................................................................................................
81 15.8 Stay of Acceleration
....................................................................................................
82 15.9 Condition of Borrowers
...............................................................................................
82 15.10 Keepwell
.....................................................................................................................
82 15.11 Limitation of Guaranty
................................................................................................
82 -iii-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu005.jpg]
LIST OF EXHIBITS AND SCHEDULES Exhibit A Assignment Exhibit B Assignment Notice
Schedule 1.1 Commitments of Lenders Schedule 6.3 Post-Closing Matters Schedule
8.5 Deposit Accounts Schedule 8.6.1 Business Locations Schedule 9.1.4 Names and
Capital Structure Schedule 9.1.5 Real Estate in Special Flood Hazard Zone
Schedule 9.1.11 Patents, Trademarks, Copyrights and Licenses Schedule 9.1.14
Environmental Matters Schedule 9.1.15 Restrictive Agreements Schedule 9.1.16
Litigation Schedule 9.1.18 Pension Plans Schedule 9.1.20 Labor Contracts
Schedule 10.2.2 Existing Liens Schedule 10.2.17 Existing Affiliate Transactions
-iv-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu006.jpg]
LOAN, GUARANTY AND SECURITY AGREEMENT THIS LOAN, GUARANTY AND SECURITY AGREEMENT
is dated as of August 14, 2020, among KEY TRONIC CORPORATION, a Washington
corporation (“Key Tronic”), CDR MANUFACTURING, LLC , a Kentucky limited
liability company (“CDR”), AYRSHIRE ELECTRONICS OF ARKANSAS LLC , a Kentucky
limited liability company (“Ayrshire Arkansas”), AYRSHIRE ELECTRONICS OF
MISSISSIPPI, LLC , a Kentucky limited liability company (“Ayrshire Mississippi”;
and together with Key Tronic, CDR, Ayrshire Arkansas, and any other party joined
hereto as a Borrower, each, a “Borrower” and collectively, the “Borrowers”), K T
SERVICES, INC., a Washington corporation (“KT”), KEY TRONIC CHINA LTD. , a
Washington corporation (“KTC”) and any Subsidiary of Key Tronic party hereto (or
joined hereto in the future) as a guarantor (together with KT and KTC, each, a
“Guarantor” and collectively, the “Guarantors”; and together with the Borrowers,
each, an “Obligor” and collectively, the “Obligors”), the financial institutions
party to this Agreement from time to time as Lenders, and BANK OF AMERICA, N.A.
, a national banking association (“Bank of America”), as agent for the Lenders
(in such capacity, “Agent”). R E C I T A L S : WHEREAS, Borrowers have requested
that Lenders provide a credit facility to Borrowers to finance their mutual and
collective business enterprise. WHEREAS, Lenders are willing to provide the
credit facility on the terms and conditions set forth in this Agreement. NOW,
THEREFORE , for valuable consideration hereby acknowledged, the parties agree as
follows: SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION 1.1 Definitions . As used
herein, the following terms have the meanings set forth below: Acquisition: a
transaction or series of transactions resulting in (a) acquisition of a
business, division or substantially all assets of a Person; (b) record or
beneficial ownership of 50% or more of the Equity Interests of a Person; or (c)
merger, consolidation or combination of a Borrower or Subsidiary with another
Person that is not an Obligor. Affiliate: with respect to a specified Person,
any other Person that directly, or indirectly through intermediaries, Controls,
is Controlled by or is under common Control with the specified Person. Agent
Indemnitees: Agent and its officers, directors, employees, Affiliates and Agent
Professionals. Agent Professionals: attorneys, accountants, appraisers,
auditors, advisors, agents, business valuation experts, environmental engineers
or consultants, turnaround consultants, and other professionals, experts and
representatives retained or used by Agent. Allocable Amount: as defined in
Section 5.10.3 . Anti-Terrorism Law: any law relating to terrorism or money
laundering, including the Patriot Act. -1-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu007.jpg]
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including statutory law, common
law and equitable principles, as well as provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
Applicable Margin: the margin set forth below, as determined by the average
daily Availability for the last Fiscal Quarter: Level Average Daily Availability
Base Rate Loans LIBOR Loans I < $15,000,000 1.75% 2.75% II > $15,000,000 <
$30,000,000 1.50% 2.50% III > $30,000,000 1.25% 2.25% Through December 31, 2020,
margins shall be determined as if Level II were applicable. Thereafter, margins
shall be subject to increase or decrease by Agent on the first day of the
calendar month following each Fiscal Quarter end. If Agent is unable to
calculate average daily Availability for a Fiscal Quarter due to Borrowers’
failure to deliver any Borrowing Base Report when required hereunder, then, at
the option of Agent or Required Lenders, margins shall be determined as if Level
I were applicable until the first day of the calendar month following its
receipt. Notwithstanding the above, all margins with respect to Loans which are
FILO Loans shall be determined based on the margins set forth in the appropriate
level above plus 1.00%. In the event the Commitments are increased pursuant to
Section 2.1.7 or otherwise, the amounts in the column titled “Average Daily
Availability” shall be increased to maintain the amounts as a percentage of the
total Commitments. Approved Fund: any entity owned or Controlled by a Lender or
Affiliate of a Lender, if such entity is engaged in making or investing in
commercial loans in its ordinary course of activities. Asset Disposition: a
sale, lease, license, consignment, transfer or other disposition of Property of
an Obligor, including any disposition in connection with a sale-leaseback
transaction, synthetic lease or statutory division of a limited liability
company. Assignment: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.
Availability: the Borrowing Base minus Revolver Usage. Availability Block:
$5,000,000. Availability Reserve: the sum (without duplication) of (a) the Rent
and Charges Reserve; (b) the Availability Block; (c) the Dilution Reserve; (d)
accounts payable which remain unpaid more than 60 days after the due date
thereof; and (e) additional reserves, in such amounts and with respect to such
matters, as Agent in its Permitted Discretion may elect to impose from time to
time, including, but not limited to, (i) the Inventory Reserve, (ii) the Bank
Product Reserve, and (iii) liabilities secured by Liens upon Collateral that are
or may be senior to Agent’s Liens (but imposition of any such reserve shall not
waive an Event of Default arising therefrom); provided, that Agent may only
initially establish reserves under clause (f) during the existence of an Event
of Default (it being understood that once established, the reserves under clause
(f) may be continued and maintained if the applicable Event of Default is no
longer in existence). Bail-In Action: the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. -2-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu008.jpg]
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. BALC Facility:
that certain term loan facility provided by Bank of America Leasing & Capital in
the aggregate amount of $5,000,000. Bank of America Indemnitees: Bank of America
and its officers, directors, employees, Affiliates, agents, advisors and
attorneys. Bank Product: any of the following products or services extended to a
Borrower or Affiliate of a Borrower by a Lender or any of its Affiliates: (a)
Cash Management Services; (b) Swaps; (c) commercial credit card and merchant
card services; and (d) supply chain finance, credit insurance, leases and other
banking products or services, other than Letters of Credit. Bank Product
Reserve: the aggregate amount of reserves established by Agent from time to time
in its Permitted Discretion with respect to Secured Bank Product Obligations.
Bankruptcy Code: Title 11 of the United States Code. Base Rate: for any day, a
per annum rate equal to the greater of (a) the Prime Rate for such day; (b) the
Federal Funds Rate for such day, plus 0.50%; or (c) LIBOR for a 30 day interest
period as of such day, plus 1.00%; provided, that in no event shall the Base
Rate be less than zero. Base Rate Loan: any Loan that bears interest based on
the Base Rate. Beneficial Ownership Certification: a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation, in form
and substance satisfactory to Agent. Beneficial Ownership Regulation: 31 C.F.R.
§1010.230. Benefit Plan: any (a) employee benefit plan (as defined in ERISA)
subject to Title I of ERISA, (b) plan (as defined in and subject to Section 4975
of the Code), or (c) Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such employee benefit plan or plan. Borrowed Money: with
respect to any Obligor, without duplication, its (a) Debt that (i) arises from
the lending of money by any Person to such Obligor, (ii) is evidenced by notes,
drafts, bonds, debentures, credit documents or similar instruments, (iii)
accrues interest or is a type upon which interest charges are customarily paid
(excluding trade payables owing in the Ordinary Course of Business), or (iv) was
issued or assumed as full or partial payment for Property; (b) Capital Leases;
(c) letter of credit reimbursement obligations; and (d) guaranties of any of the
foregoing owing by another Person. Borrower Agent: as defined in Section 4.4 .
Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders. Borrowing: Loans made or converted together on the same day. -3-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu009.jpg]
Borrowing Base: on any date of determination, an amount equal to the lesser of:
(a) the aggregate Commitments; or (b) the sum of: (i) the Investment Grade
Accounts Formula Amount, plus (ii) the Non-Investment Grade Accounts Formula
Amount, plus (iii) during the FILO Period, the FILO Amount, plus (iv) the
Inventory Formula Amount, minus (v) the Availability Reserve. Borrowing Base
Report: a report of the Borrowing Base, in form and substance satisfactory to
Agent. Business Day: any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California; and if such day relates to a LIBOR
Loan, is a day on which dealings in Dollar deposits are conducted in the London
interbank market. Capital Expenditures: all liabilities incurred or expenditures
made by a Borrower or Subsidiary for the acquisition of fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year. Capital Lease: any lease required to be capitalized
for financial reporting purposes in accordance with GAAP. Cash Collateral: cash
delivered to Agent to Cash Collateralize any Obligations, and all interest,
dividends, earnings and other proceeds relating thereto. Cash Collateralize: the
delivery of cash to Agent, as security for the payment of Obligations, in an
amount equal to (a) with respect to LC Obligations, 105% of the aggregate LC
Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Secured Bank Product Obligations), Agent’s good faith
estimate of the amount due or to become due, including fees, expenses and
indemnification hereunder. “Cash Collateralization” has a correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that -4-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu010.jpg]
has substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P. Cash Flow Leverage
Ratio: measured for any applicable period of measurement, the ratio of (a)
Borrowed Money to (b) EBITDA. Cash Management Services: services relating to
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services. CERCLA: the
Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C. §
9601 et seq.). Change in Law: the occurrence, after the date hereof, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued, all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) or any other
Governmental Authority. Change of Control: means at any time, (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)- 5 under the Exchange Act), directly or indirectly, of thirty-five percent
(35%) or more of the ordinary voting power for the election of directors of Key
Tronic represented by the issued and outstanding Equity Interests of Key Tronic
(determined on a fully diluted basis) or (b) Key Tronic fails to own and control
100% of the Equity Interests of each of its Subsidiaries, with the exception of
a de minimis amount of the Equity Interests of any Foreign Subsidiary in order
to comply with Applicable Law. Claims: all claims, liabilities, obligations,
losses, damages, penalties, judgments, proceedings, interest, costs and expenses
of any kind (including remedial response costs, reasonable attorneys’ fees and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations or replacement of Agent or any Lender) incurred by any Indemnitee or
asserted against any Indemnitee by any Obligor or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, Borrower
Materials, or the use thereof or transactions relating thereto, (b) any action
taken or omitted in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1 . Code: the Internal Revenue Code of
1986. -5-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu011.jpg]
Collateral: all Property described in Section 7.1 , all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
Commitment: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1 , as
hereafter modified pursuant to Section 2.1.7 or an Assignment to which it is a
party. “Commitments” means the aggregate amount of all Lenders’ Commitments.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq. ).
Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3 . Connection
Income Taxes: Other Connection Taxes that are imposed on or measured by net
income (however denominated), or are franchise or branch profits Taxes.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligation”) of another obligor (“primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; or (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto. Control: possession, directly or indirectly, of the power
to direct or cause direction of a Person’s management or policies, whether
through the ability to exercise voting power, by contract or otherwise. Debt: as
applied to any Person, without duplication, (a) all items that would be included
as liabilities on a balance sheet in accordance with GAAP, excluding trade
payables incurred and being paid in the Ordinary Course of Business, but
including Capital Leases; (b) all Contingent Obligations; (c) all reimbursement
obligations in connection with letters of credit issued for the account of such
Person; and (d) in the case of a Borrower, the Obligations. The Debt of a Person
shall include any recourse Debt of any partnership in which such Person is a
general partner or joint venturer. Default: an event or condition that, with the
lapse of time or giving of notice, would constitute an Event of Default. Default
Rate: for any Obligation (including, to the extent permitted by law, interest
not paid when due), 2.00% plus the interest rate otherwise applicable thereto.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, -6-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu012.jpg]
or has made a public statement to that effect; (c) has failed, within three
Business Days following request by Agent or any Borrower, to confirm in a manner
satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of a Governmental Authority’s
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or from enforcement of judgments or writs of attachment on its
assets, or permits such Lender or Governmental Authority to repudiate or
otherwise to reject such Lender’s agreements. Deposit Account Control Agreement:
control agreement satisfactory to Agent executed by an institution maintaining a
Deposit Account for an Obligor, to perfect Agent’s Lien on such account.
Designated Jurisdiction: a country or territory that is the target of a
Sanction. Dilution Percent: the percent, determined for Borrowers’ most recent
Fiscal Quarter, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales. Dilution Reserve: a reserve equal to
1.00% of the Value of Eligible Accounts for each percentage point (or portion
thereof) that the Dilution Percent exceeds 5.00%. Distribution: any declaration
or payment of a distribution, interest or dividend on any Equity Interest (other
than payment-in-kind, including the issuance of any Equity Interests);
distribution, advance or repayment of Debt to a holder of Equity Interests; or
purchase, redemption, or other acquisition or retirement for value of any Equity
Interest. Dollars: lawful money of the United States. Dominion Account: a
special account established by Borrowers at Bank of America or another bank
acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes. EBITDA: determined on a consolidated basis for Borrowers and
Subsidiaries, net income calculated before (i) interest expense, (ii) provision
for income taxes, (iii) depreciation and amortization expense, (iv) gains or
losses arising from the sale of capital assets, (v) gains arising from the
write-up of assets, (vi) non-cash gains or losses arising from the write-down of
assets, (vii) any extraordinary gains, (viii) losses not to exceed the aggregate
amount of $277,000 incurred in the Fiscal Quarter ending December 28, 2019
resulting from the sale of a manufacturing facility in Kentucky, (ix)
non-recurring cash expenses related to COVID-19 and incurred prior to the
Closing Date, not to exceed $2,688,554 in the aggregate, and (x) any other items
approved by Agent (in each case, to the extent included in determining net
income). EEA Financial Institution: (a) any credit institution or investment
firm established in an EEA Member Country that is subject to the supervision of
an EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent. EEA Member Country: any of the member
states of the European Union, Iceland, Liechtenstein and Norway. -7-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu013.jpg]
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. Eligible Account: an Account owing to a Borrower that
arises in the Ordinary Course of Business from the sale of goods or rendition of
services and is payable in Dollars’ provided, that, no Account shall be an
Eligible Account if: (a) (i) with respect to Eligible Long-Dated Accounts, it is
unpaid for no more than 60 days after the original due date, or more than 120
days after the original invoice date, (ii) with respect to Accounts owed by
Siemens Aktiengesellschaft with 180 day terms, it is unpaid for no more than 30
days after the original due date, or more than 180 days after the original
invoice date, and (iii) with respect to all other Accounts, it is unpaid for
more than 60 days after the original due date, or more than 90 days after the
original invoice date; (b) 50% or more of the Accounts owing by the Account
Debtor are not Eligible Accounts under the foregoing clause; (c) when aggregated
with other Accounts owing by the Account Debtor and its Affiliates, it exceeds
15% of the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time); provided, that, with
respect to Accounts owed by (x) Helen of Troy and its Affiliates, such
percentage shall be 30% (or such higher percentage as Agent may establish for
such Account Debtor from time to time) or (y) Lululemon Athletica and its
Affiliates, such percentage shall be 25% (or such higher percentage as Agent may
establish for such Account Debtor from time to time); (d) it does not conform
with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to an offset, counterclaim, dispute,
deduction, discount (other than discounts or allowances reflected on the face of
the applicable invoice and granted in the Ordinary Course of Business for prompt
payment), recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is the target of any
Sanction or on any specially designated nationals list maintained by OFAC; or
the Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, other than (i)
an Account which is supported by a letter of credit (delivered to and directly
drawable by Agent) or credit insurance satisfactory in all respects to Agent in
its Permitted Discretion; provided that the aggregate Value of Accounts
supported by a letter of credit and deemed eligible under this sub-clause shall
at no time exceed $3,000,000; (h) it is owing by a Governmental Authority,
unless the Account Debtor is the United States or any department, agency or
instrumentality thereof and the Account has been assigned to Agent in compliance
with the federal Assignment of Claims Act; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien that is not subordinated to the Lien in favor of Agent pursuant to a Lien
Waiver or other manner reasonably satisfactory to Agent; -8-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu014.jpg]
(j) the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale; (k) it is evidenced by Chattel
Paper or an Instrument of any kind, or has been reduced to judgment; (l) its
payment has been extended or the Account Debtor has made a partial payment; (m)
it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold (unless the held Account is subject to an agreement between Agent
and the applicable Account Debtor in form and substance satisfactory to Agent in
its Permitted Discretion), sale or return, sale on approval, consignment, or
other repurchase or return basis, or from a sale for personal, family or
household purposes; (n) it represents a progress billing or retainage, or
relates to services for which a performance, surety or completion bond or
similar assurance has been issued; (o) it includes a billing for interest, fees
or late charges, but ineligibility shall be limited to the extent thereof; (p)
it is deemed to be ineligible by Agent in its Permitted Discretion. In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded. Eligible Assignee: (a) a
Lender, Affiliate of a Lender or Approved Fund that satisfies Section 12.13 ;
(b) an assignee approved by Borrower Agent (which approval shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within five Business Days after notice of the proposed assignment) and
Agent; or (c) during an Event of Default, any Person acceptable to Agent in its
discretion. Eligible Finished Goods Inventory: Eligible Inventory consisting of
finished goods located within the United States that satisfy each of the
following criteria: (i)(A) it is manufactured pursuant to a purchase order from,
or other contractual requirement with, a customer of a Borrower, or (B) it is
manufactured pursuant to a manufacturing services agreement which provides cost
recovery in favor of the applicable Borrower on terms acceptable to Agent in its
Permitted Discretion, and (ii) it is aged no more than 90 calendar days
following its conversion from work-in-process to finished goods. Eligible
Inventory: Inventory owned by a Borrower that Agent, in its Permitted
Discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods, raw
materials, work-in-process and not packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies; (b)
is not held on consignment, nor subject to any deposit or down payment; (c) is
in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, perishable, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any Governmental Authority, has not been acquired from
a Person that is the target of any Sanction or on any specially designated
nationals list maintained by OFAC, and does not constitute hazardous materials
under any Environmental Law; (f) conforms with the covenants and representations
herein; (g) is subject to Agent’s duly perfected, first priority Lien, and no
other Lien; (h) is within the continental United States or Canada, is not in
transit except between locations of Borrowers, and is not consigned to any
Person; (i) is not subject to any warehouse receipt or negotiable Document
(unless such Document names Agent as the “consignee”, only one original of such
Document exists and such original is in the possession of Agent); (j) is not
subject to any License or other arrangement that restricts such Borrower’s or
Agent’s right to -9-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu015.jpg]
dispose of such Inventory, unless Agent has received an appropriate Lien Waiver;
(k) is not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established; and (l) is reflected in the
details of a current perpetual inventory report. Eligible Long-Dated Accounts:
Accounts with payments terms in excess of 90 but not greater than 120 which are
owed by Long-Dated Account Debtors and other Account Debtors which are approved
by Agent in writing in its Permitted Discretion. Eligible Raw Materials
Inventory: on any date, that portion of Eligible Inventory made up of raw
materials. Eligible Work In Process Inventory: Eligible Inventory consisting of
work-in-process located within the United States that satisfy each of the
following criteria: (i)(A) it is manufactured pursuant to a purchase order from,
or other contractual requirement with, a customer of a Borrower, (B) it is
manufactured pursuant to a manufacturing services agreement which provides cost
recovery in favor of the applicable Borrower on terms acceptable to Agent in its
Permitted Discretion, and (ii) it is aged no more than 90 calendar days
following its conversion from raw materials to work-in-process. Enforcement
Action: any action to enforce any Obligations (other than Secured Bank Product
Obligations) or Loan Documents or to exercise any rights or remedies relating to
any Collateral, whether by judicial action, self-help, notification of Account
Debtors, setoff or recoupment, credit bid, deed in lieu of foreclosure, action
in an Insolvency Proceeding or otherwise. Environmental Laws: Applicable Laws
(including programs, permits and guidance promulgated by regulators) relating to
public health (other than occupational safety and health regulated by OSHA) or
the protection or pollution of the environment, including the Resource
Conservation and Recovery Act (42 U.S.C. §§6991-6991i), Clean Water Act (33
U.S.C. §1251 et seq.) and CERCLA. Environmental Notice: a notice (whether
written or oral) from any Governmental Authority or other Person of any possible
noncompliance with, investigation of a possible violation of, litigation
relating to, or potential fine or liability under any Environmental Law, or with
respect to any Environmental Release, environmental pollution or hazardous
materials, including any complaint, summons, citation, order, claim, demand or
request for correction, remediation or otherwise. Environmental Release: a
release as defined in CERCLA or under any other Environmental Law. Equity
Interest: the interest of any (a) shareholder in a corporation; (b) partner in a
partnership (whether general, limited, limited liability or joint venture); (c)
member in a limited liability company; or (d) other Person having any other form
of equity security or ownership interest. ERISA: the Employee Retirement Income
Security Act of 1974. ERISA Affiliate: any trade or business (whether or not
incorporated) under common control with an Obligor within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code solely for
purposes of provisions relating to Section 412 of the Code). ERISA Event: (a) a
Reportable Event with respect to a Pension Plan; (b) withdrawal of an Obligor or
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is -10-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu016.jpg]
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal of an Obligor or ERISA Affiliate from a Multiemployer Plan;
(d) filing of a notice of intent to terminate, treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or institution
of proceedings by the PBGC to terminate a Pension Plan; (e) determination that a
Pension Plan is considered an at-risk plan or that a Multiemployer Plan is in
critical or endangered status under the Code or ERISA; (f) an event or condition
that constitutes grounds under Section 4042 of ERISA for termination of, or
appointment of a trustee to administer, any Pension Plan; (g) imposition of any
liability on an Obligor or ERISA Affiliate under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA; or (h)
failure by an Obligor or ERISA Affiliate to meet all applicable requirements
under the Pension Funding Rules in respect of a Pension Plan, whether or not
waived, or to make a required contribution to a Multiemployer Plan. EU Bail-In
Legislation Schedule: the EU Bail-In Legislation Schedule published by the Loan
Market Association, as in effect from time to time. Event of Default: as defined
in Section 11 . Excess Finished Goods Limit: $1,000,000, which amount shall be
reduced to $0 on the last day of the first Loan Year. Excess Raw Material Limit:
$500,000, which amount shall be reduced to $0 on the last day of the first Loan
Year. Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation
as to which, and only to the extent that, such Obligor’s guaranty of or grant of
a Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a hedging
agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor. Excluded Taxes: (a) Taxes imposed on
or measured by a Recipient’s net income (however denominated), franchise Taxes
and branch profits Taxes (i) as a result of such Recipient being organized under
the laws of, or having its principal office or applicable Lending Office located
in, the jurisdiction imposing such Tax, or (ii) constituting Other Connection
Taxes; (b) U.S. federal withholding Taxes imposed on amounts payable to or for
the account of a Lender with respect to its interest in a Loan or Commitment
pursuant to a law in effect when the Lender acquires such interest (except
pursuant to an assignment request by Borrower Agent under Section 13.4 ) or
changes its Lending Office, unless the Taxes were payable to its assignor
immediately prior to such assignment or to the Lender immediately prior to its
change in Lending Office; (c) Taxes attributable to a Recipient’s failure to
comply with Section 5.9 ; and (d) U.S. federal withholding Taxes imposed
pursuant to FATCA. In no event shall “Excluded Taxes” include any withholding
Tax imposed on amounts paid by or on behalf of a foreign Obligor to a Recipient
that has complied with Section 5.9.2 . Extraordinary Expenses: all costs,
expenses or advances incurred by Agent during a Default or Event of Default or
an Obligor’s Insolvency Proceeding, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
creditor(s) of an Obligor or any other Person) in any way relating to any
Collateral, Agent’s Liens, Loan Documents, Letters -11-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu017.jpg]
of Credit or Obligations, including any lender liability or other Claims; (c)
exercise of any rights or remedies of Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of taxes, charges or Liens
with respect to any Collateral; (e) any Enforcement Action; and (f) negotiation
and documentation of any modification, waiver, workout, restructuring or
forbearance with respect to any Loan Documents or Obligations. Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ and auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses. FATCA: Sections 1471 through 1474 of the Code (including any amended
or successor version if substantively comparable and not materially more onerous
to comply with), and any agreements entered into pursuant to Section 1471(b)(1)
of the Code. Federal Funds Rate: (a) the weighted average per annum interest
rate on overnight federal funds transactions with members of the Federal Reserve
System on the applicable day (or the preceding Business Day, if the applicable
day is not a Business Day), as published by the Federal Reserve Bank of New York
on the next Business Day; or (b) if the rate is not so published, the average
per annum rate (rounded up to the nearest 1/8 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by Agent; provided,
that in no event shall the Federal Funds Rate be less than zero. FILO Amount:
the lesser of (a) FILO Sublimit, and (b) the sum of the FILO Accounts Formula
Amount, plus FILO Inventory Formula Amount. FILO Account Formula Amount: an
amount equal to 5% of the Value of Non-Investment Grade Eligible Accounts
(excluding Eligible Accounts owed by Account Debtors located outside of the
United States and Canada); provided, that commencing on December 31, 2020 and
continuing on the last day of each calendar quarter thereafter, such percentage
shall be reduced by 0.4167% per quarter until reduced to 0% on September 30,
2023. FILO Inventory Formula Amount: an amount equal to the sum of (i) 10% of
the NOLV Percent of the Value of Eligible Finished Goods Inventory (excluding
Eligible Finished Goods Inventory which is in excess of 90 day’s supply) and
(ii) 10% of the NOLV Percent of the Value of Eligible Raw Material Inventory
(excluding Eligible Raw Material Inventory which is in excess of 90 day’s
supply); provided, that commencing on December 31, 2020 and continuing on the
last day of each calendar quarter thereafter, such percentages shall be reduced
by 0.8333% per quarter each until reduced to 0% on September 30, 2023. FILO
Loan: as defined in Section 2.1.1 . FILO Period: the period commencing on the
Closing Date and ending on the earlier of (x) September 30, 2023 and (y) the
date on which Borrower Agent elects to terminate the FILO Period by giving at
least 30 days prior written notice of such election to Agent. FILO Sublimit:
$5,000,000; provided, that commencing on December 31, 2020 and continuing on the
last day of each calendar quarter thereafter, such amount shall be reduced by
$416,666.67 per quarter until reduced to $0 on September 30, 2023. Fiscal Month:
any fiscal month of any Fiscal Year, which month shall generally end on the
Saturday of the 4-4-5 week period (or occasionally 4-5-5 week period) in
accordance with the fiscal accounting calendar of Key Tronic and its
Subsidiaries -12-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu018.jpg]
Fiscal Quarter: each period of thirteen (13) weeks (or occasionally fourteen
(14) weeks) in accordance with the fiscal accounting calendar of Key Tronic and
its Subsidiaries as in effect on the Closing Date, commencing on the first day
of a Fiscal Year. Fiscal Year: the fiscal year of Key Tronic its and
Subsidiaries for accounting and tax purposes, ending on the Saturday nearest to
June 30 of each year. Fixed Charge Coverage Ratio: the ratio, determined on a
consolidated basis for Borrowers and Subsidiaries for the most recent 12 months,
of (a) EBITDA minus Capital Expenditures (except those financed with Borrowed
Money other than Loans) and cash taxes paid, to (b) Fixed Charges. Fixed
Charges: the sum of interest expense (other than payment-in-kind), and principal
payments made on Borrowed Money (other than Loans). FLSA: the Fair Labor
Standards Act of 1938. Flood Laws: the National Flood Insurance Act of 1968,
Flood Disaster Protection Act of 1973 and related laws. Foreign Lender: any
Lender that is not a U.S. Person. Foreign Plan: any employee benefit plan or
arrangement (a) maintained or contributed to by any Obligor or Subsidiary that
is not subject to the laws of the United States; or (b) mandated by a government
other than the United States for employees of any Obligor or Subsidiary. Foreign
Subsidiary: a Subsidiary that is a “controlled foreign corporation” under
Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material adverse tax effects on one or more Borrowers. Fronting
Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline Loans and
Protective Advances, except to the extent Cash Collateralized by the Defaulting
Lender or allocated to other Lenders hereunder. Full Payment: with respect to
any Obligations, (a) the full and indefeasible cash payment thereof, including
any interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); and (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral); provided that inchoate
indemnification obligations for which no claim has been asserted shall not be
required to be Cash Collateralized. No Loans shall be deemed to have been paid
in full unless all Commitments related to such Loans are terminated. GAAP:
generally accepted accounting principles in effect in the United States from
time to time. Governmental Approvals: all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities. Governmental Authority: any federal, state,
local, foreign or other agency, authority, body, commission, court,
instrumentality, political subdivision, central bank, or other entity or officer
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions for any governmental, judicial,
investigative, regulatory or self-regulatory authority (including the Financial
-13-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu019.jpg]
Conduct Authority, the Prudential Regulation Authority and any supra-national
bodies such as the European Union or European Central Bank). Guarantor Payment:
as defined in Section 5.10.3 . Guarantors: Each Person now or hereafter party
hereto as a “Guarantor” and each other Person that guarantees payment or
performance of Obligations. Guaranty: the guaranty provided under Section 15 and
each guaranty agreement executed by a guarantor in favor of Agent, in form and
substance satisfactory to Agent. Indemnified Taxes: (a) Taxes, other than
Excluded Taxes, imposed on or relating to any payment of an Obligation; and (b)
to the extent not otherwise described in clause (a), Other Taxes. Indemnitees:
Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and Bank of
America Indemnitees. Insolvency Proceeding: any case or proceeding commenced by
or against a Person under any state, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its Property; or
(c) an assignment or trust mortgage for the benefit of creditors. Intellectual
Property: all intellectual and similar Property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing. Intellectual Property Claim: any claim or assertion (whether
in writing, by suit or otherwise) that a Borrower’s or Subsidiary’s ownership,
use, marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment). Inventory Formula Amount: the sum of: (a) the lesser
of (i) 80% of the Value of Finished Goods Eligible Inventory (excluding Finished
Goods Eligible Inventory which is in excess of 90 day’s supply); or (ii) 85% of
the NOLV Percentage of the Value of Finished Goods Eligible Inventory (excluding
Finished Goods Eligible Inventory which is in excess of 90 day’s supply); plus,
(b) the lesser of (i) 35% of the Value of Finished Goods Eligible Inventory
which is in excess of 90 day’s supply; (ii) 85% of the NOLV Percentage of the
Value of Finished Goods Eligible Inventory which is in excess of 90 day’s
supply; or (iii) the Excess Finished Goods Limit; plus, -14-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu020.jpg]
(c) the lesser of (i) 40% of the Value of Eligible Raw Material Inventory
(excluding Eligible Raw Materials Inventory which is in excess of one year’s
supply); or (ii) 85% of the NOLV Percentage of the Value of Eligible Raw
Material Inventory (excluding Eligible Raw Materials Inventory which is in
excess of one year’s supply); plus, (d) the lesser of (i) 25% of the Value of
Eligible Raw Material Inventory which is in excess of one year’s supply but not
greater than 2 year’s supply); (ii) 85% of the NOLV Percentage of the Value of
Eligible Raw Material Inventory which is in excess of one year’s supply but not
greater than 2 year’s supply); or (iii) Excess Raw Materials Limit; plus, (e)
the lesser of (i) 65% of the Value of Eligible Work In Process Inventory; (ii)
85% of the NOLV Percentage of the Value of Eligible Work In Process Inventory;
or (iii) $3,000,000. Inventory Reserve: reserves established by Agent in its
Permitted Discretion to reflect factors that may negatively impact the Value of
Inventory, including change in salability, obsolescence, seasonality, theft,
shrinkage, imbalance, change in composition or mix, markdowns and vendor
chargebacks. Investment: an Acquisition, an acquisition of record or beneficial
ownership of any Equity Interests of a Person, or an advance or capital
contribution to or other investment in a Person. Investment Grade Accounts
Formula Amount: 90% of the Value of Investment Grade Eligible Accounts;
provided, that the portion of the Investment Grade Accounts Formula Amount
representing Accounts owed by Siemens Aktiengesellschaft with 180 day terms
shall at no time exceed $500,000 in the aggregate. Investment Grade Eligible
Accounts: Eligible Accounts owing from any Account Debtor so long as such
Account Debtor maintains a credit rating of at least BBB- or higher by S&P or
Baa3 or higher by Moody’s. IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America (including any Lending Office of Bank of America),
or any replacement issuer appointed pursuant to Section 2.2.4 . Issuing Bank
Indemnitees: Issuing Bank and its officers, directors, employees, Affiliates,
agents, advisors and attorneys. KT Mexico: Key Tronic Juarez, SA de CV, a
Mexican corporation. LC Application: an application by Borrower Agent to Issuing
Bank for issuance of a Letter of Credit, in form and substance satisfactory to
Issuing Bank and Agent. LC Conditions: upon giving effect to issuance of a
Letter of Credit, (a) the conditions in Section 6 are satisfied; (b) total LC
Obligations do not exceed the Letter of Credit Subline and Revolver Usage does
not exceed the Borrowing Base; (c) the Letter of Credit and payments thereunder
are denominated in Dollars or other currency satisfactory to Agent and Issuing
Bank; and (d) the purpose and form of the Letter of Credit are satisfactory to
Agent and Issuing Bank in their discretion. LC Documents: all documents,
instruments and agreements (including requests and applications) delivered by
any Borrower or other Person to Issuing Bank or Agent in connection with a
Letter of Credit. -15-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu021.jpg]
LC Obligations: the sum of (a) all amounts owing by Borrower for draws under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit. LC Request: a request by Borrower Agent for issuance of a Letter of
Credit, in form satisfactory to Agent and Issuing Bank. Lender Indemnitees:
Lenders and Secured Bank Product Providers, and their officers, directors,
employees, Affiliates, agents, advisors and attorneys. Lenders: lenders party to
this Agreement (including Agent in its capacity as provider of Swingline Loans
or Protective Advances) and any Person who hereafter becomes a “Lender” pursuant
to an Assignment, including any Lending Office of the foregoing. Lending Office:
the office (including any domestic or foreign Affiliate or branch) designated as
such by Agent, a Lender or Issuing Bank by notice to Borrower Agent and, if
applicable, Agent. Letter of Credit: any standby or documentary letter of
credit, foreign guaranty, documentary bankers acceptance, indemnity,
reimbursement agreement or similar instrument issued by Issuing Bank for the
account or benefit of a Borrower or Affiliate of a Borrower. Letter of Credit
Subline: $5,000,000. LIBOR: for any day, the per annum rate of interest (rounded
up to the nearest 1/8th of 1%) determined by Agent at or about 11:00 a.m.
(London time) two Business Days prior to such day, for a term equal to the
London interbank offered rate for a 30 day interest period, or comparable or
successor rate approved by Agent in its reasonable discretion, as published on
the applicable Reuters screen page (or other commercially available source
designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; and provided further, that in no event
shall LIBOR or such comparable or successor rate be less than 0.50%. LIBOR Loan:
a Loan that bears interest based on LIBOR. LIBOR Screen Rate: as defined in
Section 1.5 . LIBOR Successor Rate: as defined in Section 1.5 . LIBOR Successor
Rate Conforming Changes: with respect to any proposed LIBOR Successor Rate, any
conforming changes to this Agreement, including changes to Base Rate, timing and
frequency of determining rates and payments of interest and other administrative
matters as may be appropriate, in Agent’s reasonable discretion, to reflect the
adoption of such LIBOR Successor Rate and to permit its administration by Agent
in a manner substantially consistent with market practice (or, if Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Agent determines in consultation with Borrowers). Such changes shall provide
that the LIBOR Successor Rate cannot be less than zero for purposes of this
Agreement. License: any license or agreement under which an Obligor is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business. -16-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu022.jpg]
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property. Lien: an interest in Property securing an obligation or
claim, including any lien, security interest, pledge, hypothecation, assignment,
trust, reservation, assessment right, encroachment, easement, right-of- way,
covenant, condition, restriction, lease, or other title exception or
encumbrance. Lien Waiver: an agreement, in form and substance reasonably
satisfactory to Agent, by which (a) for any material Collateral located on
leased premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and allows Agent to enter the premises and remove, store and dispose
of Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for Agent, and agrees to deliver
Collateral to Agent upon request; (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver
Collateral to Agent upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to Agent the right,
vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License. Loan: a loan made by a Lender under the credit facility established by
this Agreement. Loan Documents: this Agreement, Other Agreements and Security
Documents. Loan Year: each 12 month period commencing on the Closing Date or an
anniversary thereof. Long-Dated Account Debtors: each of the following Account
Debtors, so long as such Account Debtor maintains a credit rating of at least
BBB- or higher by S&P or Baa3 or higher by Moody’s: (i) Honeywell International
Inc. and its wholly owned subsidiaries, (ii) Amphenol Corporation, (iii) Baker
Hughes Company, (iv) Trane Technologies PLC, (v) Nidec Corporation, (vi) Siemens
Aktiengesellschaft, and (vii) other Persons approved by Agent in its Permitted
Discretion. Margin Stock: as defined in Regulation U of the Federal Reserve
Board of Governors. Material Adverse Effect: the effect of any event or
circumstance that, taken alone or in conjunction with other events or
circumstances, (a) has or could be reasonably expected to have a material
adverse effect on the business, operations, Properties, prospects or condition
(financial or otherwise) of Obligors taken as a whole, the value of any material
Collateral, the enforceability of any Loan Document, or the validity or priority
of Agent’s Lien on any Collateral; (b) impairs the ability of Obligors taken as
a whole to perform their obligations under the Loan Documents, including
repayment of any Obligations; or (c) otherwise impairs the ability of Agent or
any Lender to enforce or collect any Obligations or to realize upon any
Collateral; provided that with respect to clause (a), the impacts of COVID-19 on
the business, operations, Properties, prospects or condition (financial or
otherwise) of the Borrowers or any of their Subsidiaries that occurred, or were
reasonably expected to occur, and were disclosed to Agent in writing prior to
the date of this Agreement shall not be deemed to constitute a Material Adverse
Effect. Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or to Debt in an aggregate amount of
$2,500,000 or more. -17-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu023.jpg]
Moody’s: Moody’s Investors Service, Inc. or any successor acceptable to Agent.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions. Multiple Employer Plan: a Plan
with two or more contributing sponsors, including an Obligor or ERISA Affiliate,
at least two of whom are not under common control, as described in Section 4064
of ERISA. Net Proceeds: with respect to an Asset Disposition, proceeds
(including, when received, any deferred or escrowed payments) received by a
Borrower or Subsidiary in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Agent’s Liens on Collateral sold; (c)
any Taxes paid or estimated in good faith to be payable as a result of such
Asset Disposition; and (d) reserves for indemnities, until such reserves are no
longer needed. NOLV Percentage: the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to Agent. Non-Investment Grade
Accounts Formula Amount: 85% of the Value of Non-Investment Grade Eligible
Accounts. Non-Investment Grade Eligible Accounts: Eligible Accounts other than
Investment Grade Eligible Accounts. Notice of Borrowing: a request by Borrower
Agent for a Borrowing, in form satisfactory to Agent. Notice of
Conversion/Continuation: a request by Borrower Agent for conversion or
continuation of a Loan as a LIBOR Loan, in form satisfactory to Agent.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Claims and other
amounts payable by Obligors under Loan Documents, (d) Secured Bank Product
Obligations, and (e) other Debts, obligations and liabilities of any kind owing
by Obligors pursuant to the Loan Documents, in each case whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several; provided, that
Obligations of an Obligor shall not include its Excluded Swap Obligations.
Obligor: each Borrower and each Guarantor. OFAC: Office of Foreign Assets
Control of the U.S. Treasury Department. Orbian: Orbian Financial Services VI
Limited and its Affiliates. Ordinary Course of Business: the ordinary course of
business of any Borrower or Subsidiary, undertaken in good faith and consistent
with Applicable Law and past practices. -18-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu024.jpg]
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person. OSHA: the Occupational Safety and Hazard
Act of 1970. Other Agreement: each LC Document, fee letter, Lien Waiver,
intercreditor agreement, subordination agreement, Borrowing Base Report,
Compliance Certificate, Borrower Materials, or other note, document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto. Other Connection Taxes: Taxes imposed on a
Recipient due to a present or former connection between it and the taxing
jurisdiction (other than connections arising from the Recipient having executed,
delivered, become party to, performed obligations or received payments under,
received or perfected a Lien or engaged in any other transaction pursuant to,
enforced, or sold or assigned an interest in, any Loan or Loan Document). Other
Taxes: all present or future stamp, court, documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c) ). Overadvance: the
amount by which Revolver Usage exceeds the Borrowing Base at any time.
Participant: as defined in Section 13.2 . Patriot Act: the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral. PBGC: the Pension
Benefit Guaranty Corporation. Pension Funding Rules: Code and ERISA rules
regarding minimum required contributions (including installment payments) to
Pension Plans set forth in Sections 412, 430 and 436 of the Code and Sections
302 and 303 of ERISA. Pension Plan: any employee pension benefit plan (as
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Obligor or
ERISA Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a Multiple Employer Plan, has made
contributions at any time during the preceding five plan years. Permitted
Acquisitions: any Acquisition as long as (a) no Default or Event of Default
exists or is caused thereby; (b) the Acquisition is consensual; (c) the assets,
business or Person being acquired is useful or engaged in the business of
Borrowers and Subsidiaries or is reasonably related, complementary, corollary,
synergistic or ancillary thereto, is located or organized within the United
States, and had positive -19-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu025.jpg]
EBITDA for the 12 month period most recently ended; (d) no Debt or Liens are
assumed or incurred, except as permitted by Sections 10.2.1(f) , 10.2.1(i) and
10.2.2(j) ; (e) upon giving pro forma effect thereto, Availability is at least
the greater of (x) 15% of the Borrowing Base or (y) $12,500,000, in each case,
for the 30 days preceding and as of the Acquisition; (f) Borrowers are in
compliance with the financial covenants set forth in Section 10.3 , measured as
of the most recent measurement date and determined on a pro forma basis giving
effect to the Acquisition; and (h) Borrowers deliver to Agent, at least 10
Business Days prior to the Acquisition, copies of all material agreements
relating thereto and a certificate, in form and substance satisfactory to Agent,
stating that the Acquisition is a “Permitted Acquisition” and demonstrating
compliance with the foregoing requirements. Permitted Asset Disposition: as long
as no Default or Event of Default exists and all Net Proceeds are remitted to
Agent, an Asset Disposition constituting (a) sale of Inventory in the Ordinary
Course of Business; (b) disposition of Equipment up to a fair market or book
value (whichever is more) of $5,000,000 in the aggregate during any 12 month
period; (c) disposition of assets (other than Inventory) that are obsolete or no
longer used or useful in the Ordinary Course of Business and Inventory that is
unmerchantable or otherwise unsalable in the Ordinary Course of Business; (d)
termination of a lease of real or personal Property not necessary for the
Ordinary Course of Business, which could not reasonably be expected to have a
Material Adverse Effect and does not result from an Obligor’s default; (e)
sales, transfers or other dispositions of assets among Obligors; provided that
if the disposition includes Accounts or Inventory such transfer or disposition
may only be made to another Borrower; (f) sales, transfers or other dispositions
of assets by non-Obligor Subsidiaries of Key Tronic to an Obligor; (g) sales,
transfers or other dispositions of assets of non-Obligor Subsidiaries of Key
Tronic in an amount not to exceed $4,000,000 in any Fiscal Year; (h) sales,
transfers or other dispositions in a transaction permitted under Section 10.2.9
; or (i) a Permitted Orbian Sale; (j) a disposition approved in writing by Agent
and Required Lenders. Permitted Contingent Obligations: Contingent Obligations
(a) arising from endorsements of Payment Items for collection or deposit in the
Ordinary Course of Business; (b) relating to Swaps permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers or sellers in connection with
the purchase or disposition of assets permitted by this Agreement; (g)
guaranties by Borrowers and their Subsidiaries of any Debtor other obligations
(including, without limitation, trade credit) of other Borrowers and their
Subsidiaries that are permitted under this Agreement; (h) indemnification of
officers, directors and employees in the Ordinary Course of Business; (i)
indemnification and surety obligations under bonds or contracts in the Ordinary
Course of Business; or (j) in an aggregate amount of $2,500,000 or less at any
time. Permitted Discretion: means a determination made in the exercise, in good
faith, of reasonable business judgment (from the perspective of a secured,
asset-based lender providing for a secured facility of the type set forth herein
and based on the applicable circumstances as of the applicable date of
determination) in accordance with the customary business practices of the Agent.
Permitted Lien: as defined in Section 10.2.2 . Permitted Orbian Sale: Sale of
Accounts to Orbian in the Ordinary Course of Business so long as (1) the
Accounts sold by a Borrower to Orbian were at no time (either before or after
such sale) included in the calculation of the Borrowing Base, and the proceeds
of each Permitted Orbian Sale are paid directly to a Dominion Account by Orbian.
-20-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu026.jpg]
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $12,500,000 at any time. Person: any
individual, corporation, limited liability company, partnership, joint venture,
association, trust, unincorporated organization, Governmental Authority or other
entity. Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of an Obligor, or to which an Obligor is required to
contribute on behalf of its employees. Platform: as defined in Section 14.3.3 .
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement. Pro Rata: with respect to any Lender, a
percentage (rounded to the ninth decimal place) determined (a) by dividing the
amount of such Lender’s Commitment by the aggregate outstanding Commitments; or
(b) following termination of the Commitments, by dividing the amount of such
Lender’s Loans and LC Obligations by the aggregate outstanding Loans and LC
Obligations or, if all Loans and LC Obligations have been paid in full and/or
Cash Collateralized, by dividing such Lender’s and its Affiliates’ remaining
Obligations by the aggregate remaining Obligations. Properly Contested: with
respect to any obligation of an Obligor, (a) the obligation is subject to a bona
fide dispute regarding amount or the Obligor’s liability to pay; (b) the
obligation is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently pursued; (c) appropriate reserves have been
established in accordance with GAAP; (d) non-payment could not have a Material
Adverse Effect, nor reasonably be expected to result in forfeiture or sale of
any assets of the Obligor; (e) no Lien is imposed on assets of the Obligor,
unless bonded and stayed to the satisfaction of Agent; and (f) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review. Property: any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible. Protective Advances: as defined in Section 2.1.6 . PTE: a prohibited
transaction class exemption issued by the U.S. Department of Labor, as amended
from time to time. Purchase Money Debt: (a) Debt (other than the Obligations)
for payment of any of the purchase price of fixed assets; (b) Debt (other than
the Obligations) incurred within 60 days before or after acquisition of any
fixed assets, for the purpose of financing any of the purchase price thereof;
and (c) any renewals, extensions or refinancings (but not increases) thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and the proceeds thereof and
constituting a Capital Lease or a purchase money security interest under the
UCC. -21-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu027.jpg]
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act. Real Estate: all right, title and
interest (whether as owner, lessor or lessee) in any real Property or any
buildings, structures, parking areas or other improvements thereon. Recipient:
Agent, Issuing Bank, any Lender or any other recipient of a payment to be made
by an Obligor under a Loan Document or on account of an Obligation. Refinancing
Conditions: no Default or Event of Default exists upon giving effect to the
Refinancing Debt and such Debt, when compared to the Debt being extended,
renewed or refinanced, (a) does not have a greater principal amount or interest
rate, earlier final maturity or shorter weighted average life, (b) is
subordinated to the Obligations to at least the same extent, (c) has
representations, covenants, defaults and other terms not materially less
favorable to Borrowers and Lender, and (d) has no additional obligor, guarantor,
Lien, or other recourse to any Person or Property. Refinancing Debt: Borrowed
Money that is the result of an extension, renewal or refinancing of Debt
permitted under Section 10.2.1(b) , (d) or (f) . Reimbursement Date: as defined
in Section 2.2.2 . Rent and Charges Reserve: the aggregate of (a) all past due
rent and other amounts owing by an Obligor to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Collateral or could assert a Lien on any Collateral;
and (b) a reserve at least equal to three months rent and other charges that
could be payable to any such Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3 . Reportable Event: any event set forth in
Section 4043(c) of ERISA, other than an event for which the 30 day notice period
has been waived. Reporting Trigger Period: the period (a) commencing on any day
that (i) an Event of Default occurs (ii) Availability is less than the greater
of (x) $12.5% of the Borrowing Base and (y) $10,000,000. Required Lenders:
Secured Parties holding more than 50% of (a) the aggregate outstanding
Commitments; or (b) after termination of the Commitments, the aggregate
outstanding Loans and LC Obligations or, upon Full Payment of all Loans and LC
Obligations, the aggregate remaining Obligations; provided, that Commitments,
Loans and other Obligations held by a Defaulting Lender and its Affiliates shall
be disregarded in making such calculation, but any related Fronting Exposure
shall be deemed held as a Loan or LC Obligation by the Lender (including in its
capacity as Issuing Bank) that funded the applicable Loan or issued the
applicable Letter of Credit. Restricted Investment: any Investment by a Borrower
or Subsidiary, other than (a) Investments in Subsidiaries to the extent existing
on the Closing Date; (b) Investments in Obligors provided that if the Investment
includes the transfer of Accounts or Inventory by a Borrower such transfer may
only be made to another Borrower; (c) Investments in non-Obligors Subsidiaries
so long as (i) no Event of Default exists immediately before or after giving
effect thereto, (ii) upon giving pro forma effect thereto, Availability is at
least the greater of (x) 15% of the Borrowing Base or (y) $12,500,000, in each
case, for the 30 days preceding and as of the Acquisition; and (iii) Borrowers
are in compliance with the financial covenants set -22-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu028.jpg]
forth in Section 10.3 , measured as of the most recent measurement date and
determined on a pro forma basis giving effect thereto; (d) Cash Equivalents that
are subject to Agent’s Lien and control, pursuant to documentation in form and
substance satisfactory to Agent; (e) loans and advances permitted under Section
10.2.7 and (f) Permitted Acquisitions . Restrictive Agreement: an agreement
(other than a Loan Document) that conditions or restricts the right of any
Borrower, Subsidiary or other Obligor to incur or repay Borrowed Money, to grant
Liens on any assets, to declare or make Distributions, to modify, extend or
renew any agreement evidencing Borrowed Money, or to repay any intercompany
Debt. Revolver Usage: (a) the aggregate amount of outstanding Loans; plus (b)
the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers. S&P: Standard & Poor’s Financial
Services LLC, a subsidiary of The McGraw-Hill Companies, Inc., or any successor
acceptable to Agent. Sanction: any sanction administered or enforced by the U.S.
government (including OFAC), United Nations Security Council, European Union,
U.K. government or other sanctions authority. Scheduled Unavailability Date: as
defined in Section 1.5 . Secured Bank Product Obligations: Debt, obligations and
other liabilities with respect to Bank Products owing by a Borrower or Affiliate
of a Borrower to a Secured Bank Product Provider; provided, that Secured Bank
Product Obligations of an Obligor shall not include its Excluded Swap
Obligations. Secured Bank Product Provider: (a) Bank of America or any of its
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
a Bank Product, provided such provider delivers written notice to Agent, in form
and substance satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.14 . Secured Parties: Agent, Issuing Bank, Lenders and Secured
Bank Product Providers. Security Documents: the Guaranties, Security Agreements,
Deposit Account Control Agreements, and all other documents, instruments and
agreements now or hereafter securing (or given with the intent to secure) any
Obligations. Senior Officer: the chief executive officer or chief financial
officer of the applicable Obligor. Settlement Report: a report summarizing Loans
and participations in LC Obligations outstanding as of a given settlement date,
allocated to Lenders on a Pro Rata basis in accordance with their Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of -23-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu029.jpg]
Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. Specified Obligor: an Obligor that is not then an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 5.10 ). Stated Amount: the amount available to
be drawn on a Letter of Credit, including any automatic increase or tolerance
(whether or not then in effect) provided by the Letter of Credit or related LC
Documents. Subordinated Debt: Debt incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent. Subsidiary: with respect to any Person,
any entity at least 50% of whose voting securities or Equity Interests is owned,
directly or indirectly, by such Person (including indirect ownership through
other entities in which such Person directly or indirectly owns 50% of the
voting securities or Equity Interests). Subsidiary Real Estate Debt: Debt for
Borrowed Money incurred by KT Mexico in an aggregate amount not to exceed
$10,000,000 and secured by Real Estate located in Mexico and owned by KT Mexico.
Swap: as defined in Section 1a(47) of the Commodity Exchange Act. Swap
Obligations: obligations under an agreement relating to a Swap. Swingline Loan:
any Borrowing of Base Rate Loans funded with Agent’s funds, until such Borrowing
is settled among Lenders or repaid by Borrowers. Taxes: all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. Termination Date: August 14, 2025, or such earlier date on which the
Commitments terminate hereunder. Transferee: any actual or potential Eligible
Assignee, Participant or other Person acquiring an interest in any Obligations.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction. Unused Line Fee Rate: as
of any date of determination, a per annum rate equal to 0.25%. Upstream Payment:
a Distribution by a Subsidiary of a Borrower to such Borrower. U.S. Person:
“United States Person” as defined in Section 7701(a)(30) of the Code. -24-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu030.jpg]
U.S. Tax Compliance Certificate: as defined in Section 5.9.2(b)(iii) . Value:
(a) for Inventory, its value determined on the basis of the lower of cost or
market, calculated on a first-in, first out basis, and excluding any portion of
cost attributable to intercompany profit among Borrowers and their Affiliates;
and (b) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person. Write-Down and Conversion Powers: the write-down and
conversion powers of the applicable EEA Resolution Authority from time to time
under the Bail-In Legislation for the applicable EEA Member Country, which
powers are described in the EU Bail-In Legislation Schedule. 1.2 Accounting
Terms . Under the Loan Documents (except as otherwise specified therein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Agent before the Closing Date and using the same
inventory valuation method and lease accounting treatment as used in such
financial statements; provided, (a) that Borrowers may adopt a change required
or permitted by GAAP after the Closing Date as long as Borrowers’ certified
public accountants concur in such change, it is disclosed to Agent and the Loan
Documents are amended in a manner satisfactory to Required Lenders to address
the change and (b) for all purposes under this Agreement (including, without
limitation, the negative covenants set forth in Section 10.2 and the calculation
of the financial covenants set forth in Section 10.3) leases that would have
been classified as operating leases prior to giving effect to the Financial
Accounting Standards Board Accounting Standards Codification 842 (or any other
Accounting Standards Codification having a similar result or effect) will
continue to be classified as operating leases notwithstanding Financial
Accounting Standards Board Accounting Standards Codification 842 (or any other
Accounting Standards Codification having a similar result or effect). 1.3
Uniform Commercial Code . As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York: “Account,” “Account
Debtor,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.” 1.4
Certain Matters of Construction . The terms “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision. Any pronoun used shall be deemed
to cover all genders. In the computation of periods of time from a specified
date to a later specified date, “from” means “from and including,” and “to” and
“until” each mean “to but excluding.” The terms “including” and “include” shall
mean “including, without limitation” and, for purposes of each Loan Document,
the parties agree that the rule of ejusdem generis shall not be applicable to
limit any provision. Section titles appear as a matter of convenience only and
shall not affect the interpretation of any Loan Document. All references in the
Loan Documents to any (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) document, instrument or
agreement include any amendments, waivers and other modifications, extensions or
renewals (to the extent permitted by the Loan Documents); (c) section mean,
unless the context otherwise requires, a section of this Agreement; (d) exhibits
or schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) Person include
successors and assigns; (f) time of day means time of day at Agent’s notice
address under Section 14.3.1 ; or (g) discretion of Agent, Issuing Bank or any
Lender mean the sole and absolute discretion of such Person exercised at any
time unless expressly provided otherwise. All references to Value, Borrowing
Base components, Loans, Letters of Credit, Obligations and other amounts herein
shall be denominated in Dollars, unless expressly provided otherwise, and all
determinations (including calculations -25-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu031.jpg]
of Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time,
unless expressly provided otherwise. Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with GAAP).
Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by any Indemnitee under any Loan Documents. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Reference
to an Obligor’s “knowledge” or similar concept means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter. 1.5 LIBOR Amendment . Notwithstanding anything
to the contrary in this Agreement or any other Loan Documents, if Agent
determines (which determination shall be conclusive absent manifest error), or
Borrower Agent or Required Lenders notify Agent (with, in the case of the
Required Lenders, a copy to Borrower Agent) that Borrowers or Required Lenders
(as applicable) have determined, that: (a) adequate and reasonable means do not
exist for ascertaining LIBOR for any applicable interest period, because the
LIBOR quote on the applicable screen page (or other source) used by Agent to
determine LIBOR (“LIBOR Screen Rate”) is not available or published on a current
basis and such circumstances are unlikely to be temporary; or (b) the
administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over Agent has made a public statement identifying a specific date
(“Scheduled Unavailability Date”) after which LIBOR or the LIBOR Screen Rate
will no longer be available or used for determining the interest rate of loans;
or (c) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; then, reasonably promptly after such determination or receipt of notice
by Agent, Agent and Borrower Agent may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (“LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
the amendment shall be effective at 5:00 p.m. on the fifth Business Day after
Agent posts the amendment to all Lenders and Borrowers unless, prior to such
time, Required Lenders notify Agent that they do not accept the amendment. If no
LIBOR Successor Rate has been determined and the circumstances under clause (a)
above exist or the Scheduled Unavailability Date has occurred, Agent will
promptly notify Borrowers and Lenders. Thereafter, (i) the obligation of Lenders
to make or maintain LIBOR Loans shall be suspended (to the extent of the
affected LIBOR Loans or interest periods), and (ii) the LIBOR component shall no
longer be used in determining Base Rate. Upon receipt of such notice, Borrower
Agent may revoke any pending request for funding, conversion or continuation of
a LIBOR Loan (to the extent of the affected LIBOR Loans or interest periods) or,
failing that, will be deemed to have requested a Base Rate Loan. -26-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu032.jpg]
SECTION 2. CREDIT FACILITIES 2.1 Loan Commitments 2.1.1. Commitments. Each
Lender agrees, severally on a Pro Rata basis up to its Commitment, on the terms
set forth herein, to make Loans to Borrowers from time to time through the
Termination Date. The Loans may be repaid and reborrowed as provided herein. In
no event shall Lenders have any obligation to honor a request for a Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base. Notwithstanding anything to the contrary in this Agreement, all Loans
outstanding from time to time up to the FILO Amount during the FILO Period shall
be deemed to be “FILO Loans”. 2.1.2. Notes. Loans and interest accruing thereon
shall be evidenced by the records of Agent and the applicable Lender. At the
request of a Lender, Borrowers shall deliver promissory note(s) to such Lender,
evidencing its Loans. 2.1.3. Use of Proceeds. The proceeds of Loans shall be
used by Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and
transaction expenses associated with the closing of this credit facility; (c) to
pay Obligations in accordance with this Agreement; and (d) for lawful business
purposes of Borrowers, including working capital. Borrowers shall not, directly
or indirectly, use any Letter of Credit or Loan proceeds, nor use, lend,
contribute or otherwise make available any Letter of Credit or Loan proceeds to
any Subsidiary, joint venture partner or knowingly to any other Person, (i) to
fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of issuance of the Letter of Credit or funding
of the Loan, is the target of any Sanction; or (ii) in any manner that would
result in a violation of a Sanction by any Person (including any Secured Party
or other individual or entity participating in any transaction). 2.1.4.
Voluntary Reduction or Termination. Upon at least 15 Business Days prior written
notice to Agent at any time, Borrowers may terminate or reduce the Commitments.
Each reduction shall be in an increment of $1,000,000, but not less than
$5,000,000, and shall be specified in the notice. Any notice of termination or
reduction by Borrowers shall be irrevocable. Any such notice may be conditioned
upon the effectiveness of other credit facilities, the receipt of the proceeds
from the issuance of other Debt or receipt of proceeds from the sale of the
Equity Interests or assets of an Obligor. 2.1.5. Overadvances. Any Overadvance
shall be repaid by Borrowers within one Business Day of demand by Agent, and
shall constitute an Obligation secured by the Collateral, entitled to all
benefits of the Loan Documents. Agent may require Lenders to fund Base Rate
Loans that cause or constitute an Overadvance and to forbear from requiring
Borrowers to cure an Overadvance, as long as the total Overadvance does not
exceed 10% of the Borrowing Base and does not continue for more than 30
consecutive days without the consent of Required Lenders. In no event shall
Loans be required that would cause Revolver Usage to exceed the aggregate
Commitments. No funding or sufferance of an Overadvance shall constitute a
waiver by Agent or Lenders of the Event of Default caused thereby. No Obligor
shall be a beneficiary of this Section nor authorized to enforce any of its
terms. 2.1.6. Protective Advances. Agent shall be authorized, in its discretion,
at any time that any condition in Section 6 is not satisfied, to make Base Rate
Loans (“Protective Advances”) (a) up to an aggregate amount of $10,000,000
outstanding at any time, if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectability or repayment of
Obligations, as long as such Loans do not cause Revolver Usage to exceed the
aggregate Commitments; or (b) to pay any other amounts chargeable to Obligors
under any Loan Documents, including interest, costs, fees and expenses. Lenders
shall participate on a Pro Rata basis in Protective Advances outstanding from
time to -27-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu033.jpg]
time. Required Lenders may at any time revoke Agent’s authority to make further
Protective Advances under clause (a) by written notice to Agent. Absent such
revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive. No funding of a Protective Advance shall
constitute a waiver by Agent or Lenders of any Event of Default relating
thereto. No Obligor shall be a beneficiary of this Section nor authorized to
enforce any of its terms. 2.1.7. Increase in Commitments. Borrowers may request
an increase in Commitments from time to time upon not less than 30 days’ notice
to Agent, as long as (a) the requested increase is in a minimum amount of
$5,000,000 and is offered on the same terms as existing Commitments, except for
a closing fee specified by Borrowers and (b) total increases under this Section
do not exceed $25,000,000 and no more than 3 increases are made. Agent shall
promptly notify Lenders of the requested increase and, within 10 Business Days
thereafter, each Lender shall notify Agent if and to what extent such Lender
commits to increase its Commitment. Any Lender not responding within such period
shall be deemed to have declined an increase. If Lenders fail to commit to the
full requested increase, Eligible Assignees may issue additional Commitments and
become Lenders hereunder. Agent may allocate, in its discretion, the increased
Commitments among committing Lenders and, if necessary, Eligible Assignees.
Total Commitments shall be increased by the requested amount (or such lesser
amount committed by Lenders and Eligible Assignees) on a date agreed upon by
Agent and Borrower Agent, provided (i) the conditions set forth in Section 6.2
are satisfied at such time; and (ii) to the extent Collateral includes any Real
Estate, flood insurance diligence and documentation have been completed as
required by all Flood Laws or otherwise in a manner satisfactory to all Lenders.
Agent, Borrowers, and the new and existing Lenders shall execute and deliver
such documents and agreements as Agent deems appropriate to evidence the
increase in and allocations of Commitments. On the effective date of an
increase, the Revolver Usage and other exposures under the Commitments shall be
reallocated among Lenders, and settled by Agent as necessary, in accordance with
Lenders’ adjusted shares of Commitments. 2.2 Letter of Credit Facility 2.2.1.
Issuance of Letters of Credit. Issuing Bank shall issue Letters of Credit from
time to time until the Termination Date, on the terms set forth herein,
including the following: (a) Each Borrower acknowledges that Issuing Bank’s
issuance of any Letter of Credit is conditioned upon Issuing Bank’s receipt of a
LC Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application at least three Business Days prior to
the requested date of issuance; (ii) each LC Condition is satisfied; and (iii)
if a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and Issuing Bank to eliminate any Fronting
Exposure associated with such Lender. If, in sufficient time to act, Issuing
Bank receives written notice from Agent or Required Lenders that a LC Condition
has not been satisfied, Issuing Bank shall not issue the requested Letter of
Credit. Prior to receipt of any such notice, Issuing Bank shall not be deemed to
have knowledge of any failure of LC Conditions. (b) Letters of Credit may be
requested by a Borrower to support obligations incurred in the Ordinary Course
of Business, or as otherwise approved by Agent, which approval shall not be
unreasonably withheld. Increase, renewal or extension of a Letter of Credit
shall be treated as issuance of a new Letter of Credit, except that Issuing Bank
may require a new LC Application in its discretion. (c) Borrowers assume all
risks of any beneficiary’s acts, omissions or misuses of a Letter of Credit.
None of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented -28-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu034.jpg]
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial, incomplete or
failed shipment of any goods referred to in a Letter of Credit or Documents; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of a
Letter of Credit or proceeds thereof; or any consequences arising from causes
beyond the control of Issuing Bank, Agent or any Lender, including any act or
omission of a Governmental Authority. Borrowers shall take all action (including
enforcement of available rights against a beneficiary) to avoid and mitigate
damages relating to any Letter of Credit or claimed against Issuing Bank, Agent
or any Lender. Issuing Bank shall be fully subrogated to all rights and remedies
of a beneficiary whose claims are discharged through a Letter of Credit. (d) In
connection with its administration of and enforcement of rights or remedies
under any Letters of Credit or LC Documents, Issuing Bank shall be entitled to
act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may use legal counsel, accountants and other experts
to advise it concerning its obligations, rights and remedies, and shall be
entitled to act (and shall be fully protected in any action taken in good faith
reliance) upon any advice given by such experts. Issuing Bank may employ agents
and attorneys-in-fact in connection with any matter relating to Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care. 2.2.2.
Reimbursement; Participations. (a) If Issuing Bank honors any request for
payment under a Letter of Credit, Borrowers shall pay to Issuing Bank, within
one Business Day thereof (“Reimbursement Date”), the amount paid by Issuing Bank
under such Letter of Credit, together with interest at the interest rate for
Base Rate Loans from the Reimbursement Date until payment by Borrowers. The
obligation of Borrowers to reimburse Issuing Bank for any payment made under a
Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at any time against the
beneficiary. Whether or not Borrower Agent submits a Notice of Borrowing,
Borrowers shall be deemed to have requested a Borrowing of Base Rate Loans in an
amount necessary to pay all amounts due Issuing Bank on any Reimbursement Date
and each Lender shall fund its Pro Rata share of such Borrowing whether or not
the Commitments have terminated, an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied. (b) Each Lender hereby irrevocably
and unconditionally purchases from Issuing Bank, without recourse or warranty,
an undivided Pro Rata participation in all LC Obligations outstanding from time
to time. Issuing Bank is issuing Letters of Credit in reliance upon this
participation. If Borrowers do not make a payment to Issuing Bank when due
hereunder, Agent shall promptly notify Lenders and each Lender shall within one
Business Day after such notice pay to Agent, for the benefit of Issuing Bank,
the Lender’s Pro Rata share of such payment. Upon request by a Lender, Issuing
Bank shall provide copies of Letters of Credit and LC Documents in its
possession at such time. (c) The obligation of each Lender to make payments to
Agent for the account of Issuing Bank in connection with Issuing Bank’s payment
under a Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, setoff, qualification or exception -29-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu035.jpg]
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, noncompliant,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; any waiver by Issuing Bank of a requirement that
exists for its protection (and not a Borrower’s protection) or that does not
materially prejudice a Borrower; any honor of an electronic demand for payment
even if a draft is required; any payment of an item presented after a Letter of
Credit’s expiration date if authorized by the UCC or applicable customs or
practices; or any setoff or defense that an Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to any
Letter of Credit, Collateral, LC Document or Obligor. Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor. (d) No Indemnitee shall be liable to any Obligor, Lender
or other Person for any action taken or omitted to be taken in connection with
any Letter of Credit or LC Document except as a result of such Indemnitee’s
gross negligence or willful misconduct. Issuing Bank may refrain from taking any
action with respect to a Letter of Credit until it receives written instructions
(and in its discretion, appropriate assurances) from the Lenders. 2.2.3. Cash
Collateral. At Agent’s or Issuing Bank’s request, Borrowers shall Cash
Collateralize (a) the Fronting Exposure of any Defaulting Lender; and (b) all
outstanding Letters of Credit if an Event of Default exists, the Termination
Date is scheduled to occur within 10 Business Days or the Termination Date
occurs. If Borrowers fail to provide any Cash Collateral as required hereunder,
Lenders may (and shall upon direction of Agent) advance, as Loans, the amount of
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied). 2.2.4.
Resignation of Issuing Bank. Issuing Bank may resign at any time upon notice to
Agent and Borrowers, and any resignation of Agent hereunder shall automatically
constitute its concurrent resignation as Issuing Bank. From the effective date
of its resignation, Issuing Bank shall have no obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall otherwise have
all rights and obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. A replacement Issuing Bank may be
appointed by written agreement among Agent, Borrower Agent and the new Issuing
Bank. SECTION 3. INTEREST, FEES AND CHARGES 3.1 Interest 3.1.1. Rates and
Payment of Interest. (a) The Obligations shall bear interest at LIBOR plus the
Applicable Margin; provided, that at any time LIBOR is not available, the
Obligations shall, at the option of Agent, bear interest based on an alternative
rate as set forth in the definition of LIBOR or the Base Rate plus the
Applicable Margin. -30-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu036.jpg]
(b) During an Insolvency Proceeding with respect to any Obligor, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment), payable on demand . (c) Interest shall accrue from the date
a Loan is advanced or Obligation is incurred or payable, until paid in full by
Borrowers, and shall in no event be less than zero at any time. Interest accrued
on the Loans shall be due and payable in arrears, (i) on the first day of each
month; (ii) on any date of prepayment, with respect to the principal amount
being prepaid; and (iii) on the Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the applicable agreements
or, if no payment date is specified, on demand . 3.1.2. Reserved. 3.1.3.
Reserved. 3.1.4. Interest Rate Not Ascertainable. If, due to any circumstance
affecting the London interbank market, Agent determines that, on a temporary
basis, adequate and fair means do not exist for ascertaining LIBOR on any
applicable date or that any interest period is not available on the basis
provided herein, then Agent shall immediately notify Borrowers of such
determination. Until Agent notifies Borrowers that such circumstance no longer
exists, the obligation of Lenders to make affected LIBOR Loans shall be
suspended. 3.2 Fees 3.2.1. Unused Line Fee. Borrowers shall pay to Agent, for
the Pro Rata benefit of Lenders, a fee equal to the Unused Line Fee Rate times
the amount by which the Commitments exceed the average daily Revolver Usage
during any month. Such fee shall be payable in arrears, on the first day of each
month and on the Termination Date. 3.2.2. LC Facility Fees. Borrowers shall pay
(a) to Agent, for the Pro Rata benefit of Lenders, a fee equal to the Applicable
Margin in effect for LIBOR Loans times the average daily Stated Amount of
Letters of Credit, which fee shall be payable monthly in arrears, on the first
day of each month; (b) to Agent, for its own account, a fronting fee equal to
0.125% per annum on the Stated Amount of each Letter of Credit, which fee shall
be payable monthly in arrears, on the first day of each month; and (c) to
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred. During an Event of Default, the fee payable under clause (a) shall be
increased by 2% per annum. 3.2.3. Fee Letters. Borrowers shall pay all fees set
forth in any fee letter executed in connection with this Agreement. 3.3
Computation of Interest, Fees, Yield Protection . All interest, as well as fees
and other charges calculated on a per annum basis, shall be computed for the
actual days elapsed, based on a year of 360 days. Each determination by Agent of
any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent manifest error. All fees shall be fully earned
when due and shall not be subject to rebate, refund or proration. All fees
payable under Section 3.2 are compensation for services and are not, and shall
not be deemed to be, interest or any other charge for the use, forbearance or
detention of money. A certificate as to amounts payable by Borrowers under
Section 3.4 , 3.6 , 3.7 , 3.9 or 5.8 , submitted to Borrower Agent by Agent or
the affected Lender shall be final, conclusive and binding -31-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu037.jpg]
for all purposes, absent manifest error, and Borrowers shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate. 3.4
Reimbursement Obligations . Borrowers shall pay all Claims promptly upon
request. Borrowers shall also reimburse Agent for all reasonable legal,
accounting, appraisal, consulting, and other fees and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b) , any examination
or appraisal with respect to any Obligor or Collateral by Agent’s personnel or a
third party. All legal, accounting and consulting fees shall be charged to
Borrowers by Agent’s professionals at rates actually billed to Agent by Agent’s
professionals. All amounts payable by Borrowers under this Section shall be due
within 1 Business Day of demand . 3.5 Illegality . If any Lender determines that
any Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender to perform any of its obligations
hereunder, to make, maintain, issue, fund, participate in, or charge applicable
interest or fees with respect to, any Loan or Letter of Credit, or to determine
or charge interest based on LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Agent, any obligation of such Lender to perform such
obligations, to make, maintain, fund or participate in the Loan or Letter of
Credit (or to charge interest or fees otherwise applicable thereto), or to
continue or convert Loans as LIBOR Loans, shall be suspended until such Lender
notifies Agent that the circumstances giving rise to such determination no
longer exist. Upon delivery of such notice, Borrowers shall prepay the
applicable Loan, Cash Collateralize the applicable LC Obligations or, if
applicable, convert LIBOR Loan(s) of such Lender to Base Rate Loan(s)
immediately, if such Lender cannot continue to maintain the LIBOR Loan. Upon any
such prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted. 3.6 Inability to Determine Rates . Agent will
promptly notify Borrower Agent and Lenders if, in connection with any Loan or
request with respect to a Loan, (a) Agent determines that (i) Dollar deposits
are not being offered to banks in the London interbank Eurodollar market for the
applicable Loan amount or interest period, or (ii) adequate and reasonable means
do not exist for determining LIBOR for the Loan or interest period (including
with respect to calculation of the Base Rate); or (b) Agent or Required Lenders
determine for any reason that LIBOR for the interest period does not adequately
and fairly reflect the cost to Lenders of funding or maintaining the Loan.
Thereafter, Lenders’ obligations to make or maintain affected LIBOR Loans and
utilization of the LIBOR component (if affected) in determining Base Rate shall
be suspended until Agent determines (or is instructed by Required Lenders) to
withdraw the notice. Upon receipt of such notice, Borrower Agent may revoke any
pending request for funding, conversion or continuation of a LIBOR Loan or,
failing that, will be deemed to have requested a Base Rate Loan, and Agent may
(or shall upon request by Required Lenders) immediately convert any affected
LIBOR Loan to a Base Rate Loan. 3.7 Increased Costs; Capital Adequacy 3.7.1.
Increased Costs Generally. If any Change in Law shall: (a) impose, modify or
deem applicable any reserve, liquidity, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account -32-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu038.jpg]
of, or credit extended or participated in by, any Lender (except any reserve
requirement reflected in calculating LIBOR) or Issuing Bank; (b) subject any
Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, and (iii)
Connection Income Taxes) with respect to any Loan, Letter of Credit, Commitment
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (c) impose on any Lender, Issuing Bank or interbank
market any other condition, cost or expense affecting any Loan, Letter of
Credit, participation in LC Obligations, Commitment or Loan Document; and the
result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or its Commitment, or converting to or continuing any
interest option for a Loan, or to increase the cost to a Lender or Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by a Lender or Issuing
Bank hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered. 3.7.2. Capital Requirements. If a Lender or Issuing Bank determines
that a Change in Law affecting it or its holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s, Issuing Bank’s or holding company’s capital as
a consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitment,
Loans, Letters of Credit or participations in LC Obligations or Loans, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amounts as will
compensate it or its holding company for the reduction suffered. 3.7.3. LIBOR
Loan Reserves. If any Lender is required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
Borrowers shall pay additional interest to such Lender on each LIBOR Loan equal
to the costs of such reserves allocated to the Loan by the Lender (as determined
by it in good faith, which determination shall be conclusive). The additional
interest shall be due and payable on each interest payment date for the Loan;
provided, that if the Lender notifies Borrowers (with a copy to Agent) of the
additional interest less than 10 days prior to the interest payment date, then
such interest shall be payable 10 days after Borrowers’ receipt of the notice.
3.7.4. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs or reductions
suffered more than nine months (plus any period of retroactivity of the Change
in Law giving rise to the demand) prior to the date that the Lender or Issuing
Bank notifies Borrower Agent of the applicable Change in Law and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor. 3.8
Mitigation . If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7 , or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.8 , then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate or assign its obligations hereunder to a different Lending
Office, if, in the judgment of such Lender, such designation or assignment would
eliminate the need for such notice or reduce amounts -33-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu039.jpg]
payable or to be withheld in the future, would not subject the Lender to any
unreimbursed cost or expense, and would not otherwise be disadvantageous or
unlawful. Borrowers shall pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. 3.9 Funding Losses
. If for any reason (a) any Borrowing of a LIBOR Loan does not occur on the date
specified in a Notice of Borrowing (whether or not withdrawn), (b) Borrowers
fail to repay a LIBOR Loan when required, or (c) a Lender (other than a
Defaulting Lender) is required to assign a LIBOR Loan pursuant to Section 13.4 ,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses, expenses and fees arising from redeployment of funds or
termination of match funding. For purposes of calculating such amounts, a Lender
shall be deemed to have funded a LIBOR Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and period,
whether or not the Loan was in fact so funded. 3.10 Maximum Interest .
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (“maximum
rate”). If Agent or any Lender shall receive interest in an amount that exceeds
the maximum rate, the excess interest shall be applied to the principal of the
Obligations or, if it exceeds such unpaid principal, refunded to Borrowers. In
determining whether the interest contracted for, charged or received by Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread (in
equal or unequal parts) the total amount of interest throughout the contemplated
term of the Obligations hereunder. SECTION 4. LOAN ADMINISTRATION 4.1 Manner of
Borrowing and Funding Loans 4.1.1. Notice of Borrowing. (a) To request Loans,
Borrower Agent shall give Agent a Notice of Borrowing by 11:00 a.m. on the
requested funding date. Notices received by Agent after such time shall be
deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable and shall specify (A) the Borrowing amount and (B) the requested
funding date (which must be a Business Day). (b) Unless payment is otherwise
made by Borrowers, the becoming due of any Obligation (whether principal,
interest, fees or other charges, including Extraordinary Expenses, LC
Obligations, Cash Collateral and Secured Bank Product Obligations) shall be
deemed to be a request for a Base Rate Loan on the due date in the amount due
and the Loan proceeds shall be disbursed as direct payment of such Obligation.
In addition, Agent may, at its option, charge such amount against any operating,
investment or other account of a Borrower maintained with Agent or any of its
Affiliates. (c) If a Borrower maintains a disbursement account with Agent or any
of its Affiliates, then presentation for payment in the account of a Payment
Item when there are insufficient funds to cover it shall be deemed to be a
request for a Base Rate Loan on the presentation date, in the amount of the
Payment Item. Proceeds of the Loan may be disbursed directly to the account.
4.1.2. Fundings by Lenders. Except for Swingline Loans, Agent shall endeavor to
notify Lenders of each Notice of Borrowing (or deemed request for a Borrowing)
by 1:00 p.m. on the proposed funding date for a Base Rate Loan or by 3:00 p.m.
two Business Days before a proposed funding of a LIBOR Loan. Each Lender shall
fund its Pro Rata share of a Borrowing in immediately available funds -34-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu040.jpg]
not later than 3:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which case Lender shall fund by
11:00 a.m. on the next Business Day. Subject to its receipt of such amounts from
Lenders, Agent shall disburse the Borrowing proceeds in a manner directed by
Borrower Agent and acceptable to Agent. Unless Agent receives (in sufficient
time to act) written notice from a Lender that it will not fund its share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers. If a Lender’s share of a Borrowing or of a settlement under Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent within
one Business Day of demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to the
Borrowing. Agent, a Lender or Issuing Bank may fulfill its obligations under
Loan Documents through one or more Lending Offices, and this shall not affect
any obligation of Obligors under the Loan Documents or with respect to any
Obligations. 4.1.3. Swingline Loans; Settlement. (a) To fulfill any request for
a Base Rate Loan hereunder, Agent may in its discretion advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount equal to 10% of the
Commitments. Swingline Loans shall constitute Loans for all purposes, except
that payments thereon shall be made to Agent for its own account until settled
with or funded by Lenders hereunder. (b) Settlement of Loans, including
Swingline Loans, among Lenders and Agent shall take place on a date determined
from time to time by Agent (but at least weekly, unless the settlement amount is
de minimis), on a Pro Rata basis in accordance with the Settlement Report
delivered by Agent to Lenders. Between settlement dates, Agent may in its
discretion apply payments on Loans to Swingline Loans, regardless of any
designation by Borrowers or anything herein to the contrary. Each Lender hereby
purchases, without recourse or warranty, an undivided Pro Rata participation in
all Swingline Loans outstanding from time to time until settled. If a Swingline
Loan cannot be settled among Lenders, whether due to an Obligor’s Insolvency
Proceeding or for any other reason, each Lender shall pay the amount of its
participation in the Loan to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor. Lenders’ obligations to make
settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. 4.1.4. Notices. If Borrowers request Loans, select
interest rates or transfer funds based on telephonic or electronic instructions
to Agent, Borrowers shall confirm the request by prompt delivery to Agent of a
Notice of Borrowing. Agent and Lenders are not liable for any loss suffered by a
Borrower as a result of Agent or a Lender acting on its understanding of
telephonic or electronic instructions from a person believed in good faith to be
authorized to give instructions on a Borrower’s behalf. 4.2 Defaulting Lender .
Notwithstanding anything herein to the contrary: 4.2.1. Reallocation of Pro Rata
Share; Amendments. For purposes of determining Lenders’ obligations or rights to
fund, participate in or receive collections with respect to Loans and Letters of
Credit (including existing Swingline Loans, Protective Advances and LC
Obligations), Agent may in its discretion reallocate Pro Rata shares by
excluding a Defaulting Lender’s Commitments and Loans from the calculation of
shares. A Defaulting Lender shall have no right to vote on any amendment, waiver
or other modification of a Loan Document, except as provided in Section
14.1.1(c) . 4.2.2. Payments; Fees. Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and -35-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu041.jpg]
other Secured Parties have been paid in full. Agent may use such amounts to
cover the Defaulting Lender’s defaulted obligations, to Cash Collateralize such
Lender’s Fronting Exposure, to readvance the amounts to Borrowers or to repay
Obligations. A Lender shall not be entitled to receive any fees accruing
hereunder while it is a Defaulting Lender and its unfunded Commitment shall be
disregarded for purposes of calculating the unused line fee under Section 3.2.1
. If any LC Obligations owing to a Defaulted Lender are reallocated to other
Lenders, fees attributable to such LC Obligations under Section 3.2.2 shall be
paid to such Lenders. Agent shall be paid all fees attributable to LC
Obligations that are not reallocated. 4.2.3. Status; Cure. Agent may determine
in its discretion that a Lender constitutes a Defaulting Lender and the
effective date of such status shall be conclusive and binding on all parties,
absent manifest error. Borrowers, Agent and Issuing Bank may agree in writing
that a Lender has ceased to be a Defaulting Lender, whereupon Pro Rata shares
shall be reallocated without exclusion of the reinstated Lender’s Commitments
and Loans, and the Revolver Usage and other exposures under the Commitments
shall be reallocated among Lenders and settled by Agent (with appropriate
payments by the reinstated Lender, including its payment of breakage costs for
reallocated LIBOR Loans) in accordance with the readjusted Pro Rata shares.
Unless expressly agreed by Borrowers, Agent and Issuing Bank, or as expressly
provided herein with respect to Bail-In Actions and related matters, no
reallocation of Commitments and Loans to non-Defaulting Lenders or reinstatement
of a Defaulting Lender shall constitute a waiver or release of claims against
such Lender. The failure of any Lender to fund a Loan, to make a payment in
respect of LC Obligations or otherwise to perform obligations hereunder shall
not relieve any other Lender of its obligations under any Loan Document. No
Lender shall be responsible for default by another Lender. 4.3 Reserved . 4.4
Borrower Agent . Each Borrower hereby designates Key Tronic Corporation, a
Washington corporation (“Borrower Agent”) as its representative and agent for
all purposes under the Loan Documents, including requests for and receipt of
Loans and Letters of Credit, designation of interest rates, delivery or receipt
of communications, delivery of Borrower Materials, payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon any notice or
communication (including any notice of borrowing) delivered by or to Borrower
Agent on behalf of any Borrower. Each of Agent, Issuing Bank and Lenders shall
have the right, in its discretion, to deal exclusively with Borrower Agent for
all purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, delivery, representation, agreement, action, omission
or undertaking by Borrower Agent shall be binding upon and enforceable against
such Borrower. 4.5 One Obligation . The Loans, LC Obligations and other
Obligations constitute one general obligation of Borrowers and are secured by
Agent’s Lien on all Collateral; provided, that Agent and each Lender shall be
deemed to be a creditor of, and the holder of a separate claim against, each
Borrower to the extent of any Obligations jointly or severally owed by such
Borrower. 4.6 Effect of Termination . On the effective date of the termination
of all Commitments, the Obligations shall be immediately due and payable, and
each Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting Agent and Lenders from
dishonor or return of any Payment Item previously applied to the Obligations.
Sections 2.2 , 3.4 , 3.6 , 3.7 , 3.9 , 5.4 , 5.8 , 5.9 , 12 , 14.2 , this
Section, and each indemnity or waiver given by an Obligor or Lender in any Loan
Document, shall survive any assignment by Agent, Issuing Bank or any Lender of
rights or obligations -36-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu042.jpg]
hereunder, termination of any Commitment, and any repayment, satisfaction,
discharge or Full Payment of any Obligations. SECTION 5. PAYMENTS 5.1 General
Payment Provisions . All payments of Obligations shall be made in Dollars,
without offset, counterclaim or defense of any kind, free and clear of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Agent shall have the continuing, exclusive right
to apply and reapply payments and proceeds of Collateral against the
Obligations, at Agent’s discretion. 5.2 Repayment of Loans . Loans may be
prepaid from time to time, without penalty or premium. Loans shall be due and
payable in full on the Termination Date, unless payment is sooner required
hereunder, and any Overadvance or Protective Advance shall be due and payable as
provided in Sections 2.1.5 and 2.1.6 . If an Asset Disposition includes Accounts
or Inventory, Borrowers shall apply Net Proceeds to repay Loans equal to the
greater of (a) the net book value (or fair market value, if higher) of such
Accounts and Inventory, or (b) the reduction in Borrowing Base resulting from
the disposition. Notwithstanding anything to the contrary in this Agreement, any
payment in respect of Loans shall be applied first to the Loans that are not
FILO Loans until repaid in full, and then applied to FILO Loans. 5.3 Payment of
Other Obligations . Obligations other than Loans, including LC Obligations and
Claims, shall be paid by Borrowers as provided in the Loan Documents or, if no
payment date is specified, within one Business Day of demand. 5.4 Marshaling;
Payments Set Aside . None of Agent or Lenders shall be under any obligation to
marshal any assets in favor of any Obligor or against any Obligations. If any
payment by or on behalf of Borrowers is made to Agent, Issuing Bank or any
Lender, or if Agent, Issuing Bank or any Lender exercises a right of setoff, and
any of such payment or setoff is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, Issuing Bank or a Lender in its discretion) to
be repaid to a trustee, receiver or any other Person, then the Obligation
originally intended to be satisfied, and all Liens, rights and remedies relating
thereto, shall be revived and continued in full force and effect as if such
payment or setoff had not occurred. 5.5 Application and Allocation of Payments
5.5.1. Application. Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by Agent in its discretion. 5.5.2. Post-Default Allocation.
Notwithstanding anything in any Loan Document to the contrary, during an Event
of Default under Section 11.1(j) , or during any other Event of Default at the
discretion of Agent or Required Lenders, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows: (a) first, to
all fees, indemnification, costs and expenses, including Extraordinary Expenses,
owing to Agent; (b) second, to all other amounts owing to Agent, including
Swingline Loans, Protective Advances, and Loans and participations that a
Defaulting Lender has failed to settle or fund; (c) third, to all amounts owing
to Issuing Bank; -37-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu043.jpg]
(d) fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders; (e)
fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest; (f) sixth, to Cash Collateralize all LC Obligations; (g)
seventh, to all Loans other than FILO Loans (h) eighth, to all FILO Loans and to
Secured Bank Product Obligations constituting Swap Obligations (including Cash
Collateralization thereof) up to the amount of Reserves existing therefor; (i)
ninth, to all other Secured Bank Product Obligations; and (j) last, to all
remaining Obligations. Amounts shall be applied to payment of each category of
Obligations only after Full Payment of amounts payable from time to time under
all preceding categories. If amounts are insufficient to satisfy a category,
they shall be paid ratably among outstanding Obligations in the category. Monies
and proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in each category. Agent
shall have no obligation to calculate the amount of any Secured Bank Product
Obligation and may request a reasonably detailed calculation thereof from a
Secured Bank Product Provider. If the provider fails to deliver the calculation
within five days following request, Agent may assume the amount is zero. The
allocations in this Section are solely to determine the priorities among Secured
Parties and may be changed by agreement of affected Secured Parties without the
consent of any Obligor. This Section is not for the benefit of or enforceable by
any Obligor, and no Borrower has any right to direct the application of payments
or Collateral proceeds subject to this Section. 5.5.3. Erroneous Application.
Agent shall not be liable for any application of amounts made by it in good
faith and, if any such application is subsequently determined to have been made
in error, the sole recourse of any Lender or other Person to which such amount
should have been paid shall be to recover the amount from the Person that
actually received it (and, if such amount was received by a Secured Party, the
Secured Party agrees to return it). 5.6 Dominion Account . Commencing 45 days
after the Closing Date (or such longer period as determined by Agent in its
discretion) and continuing at all times thereafter, the ledger balance in the
main Dominion Account as of the end of a Business Day shall be applied to the
Obligations at the beginning of the next Business Day. Any resulting credit
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Default or Event of Default exists. 5.7
Account Stated . Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries in a loan account shall be presumptive evidence
of the information contained therein. If information in a loan account is
provided to or inspected by or on behalf of a Borrower, the information shall be
conclusive and binding on Borrowers for all purposes absent manifest error,
except to the extent Borrower Agent notifies Agent in writing within 30 days
that specific information is subject to dispute. -38-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu044.jpg]
5.8 Taxes 5.8.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.9 . (b) If Agent or
any Obligor is required by the Code to withhold or deduct Taxes, including
backup withholding and withholding taxes, from any payment, then (i) Agent shall
pay the full amount that it determines is to be withheld or deducted to the
relevant Governmental Authority pursuant to the Code, and (ii) to the extent the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made. (c) If Agent or any Obligor is required by
any Applicable Law other than the Code to withhold or deduct Taxes from any
payment, then (i) Agent or such Obligor, to the extent required by Applicable
Law, shall timely pay the full amount to be withheld or deducted to the relevant
Governmental Authority, and (ii) to the extent the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Obligor
shall be increased as necessary so that the Recipient receives an amount equal
to the sum it would have received had no such withholding or deduction been
made. 5.8.2. Payment of Other Taxes. Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Agent’s option, timely reimburse Agent for payment of, any
Other Taxes. 5.8.3. Tax Indemnification. (a) Each Borrower shall indemnify and
hold harmless, on a joint and several basis, each Recipient against any
Indemnified Taxes (including those imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by a Recipient or required
to be withheld or deducted from a payment to a Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall indemnify
and hold harmless Agent against any amount that a Lender or Issuing Bank fails
for any reason to pay indefeasibly to Agent as required pursuant to this
Section. Each Borrower shall make payment within 10 days after demand for any
amount or liability payable under this Section. A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender or Issuing Bank
(with a copy to Agent), or by Agent on its own behalf or on behalf of any
Recipient, shall be conclusive absent manifest error. (b) Each Lender and
Issuing Bank shall indemnify and hold harmless, on a several basis, (i) Agent
against any Indemnified Taxes attributable to such Lender or Issuing Bank (but
only to the extent Borrowers have not already paid or reimbursed Agent therefor
and without limiting Borrowers’ obligation to do so), (ii) Agent and Obligors,
as applicable, against any Taxes attributable to such Lender’s failure to
maintain a Participant register as required hereunder, and (iii) Agent and
Obligors, as applicable, against any Excluded Taxes attributable to such Lender
or Issuing Bank, in each case, that are payable or paid by Agent or an Obligor
in connection with any Obligations, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Lender and Issuing Bank shall make payment -39-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu045.jpg]
within 10 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Bank by Agent shall be conclusive absent manifest
error. 5.8.4. Evidence of Payments. As soon as practicable after payment by an
Obligor of any Taxes pursuant to this Section, Borrower Agent shall deliver to
Agent the original or a certified copy of a receipt issued by the appropriate
Governmental Authority evidencing the payment, a copy of any return required by
Applicable Law to report the payment or other evidence of payment reasonably
satisfactory to Agent. 5.8.5. Treatment of Certain Refunds. Unless required by
Applicable Law, at no time shall Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or Issuing Bank, nor have any obligation
to pay to any Lender or Issuing Bank, any refund of Taxes withheld or deducted
from funds paid for the account of a Lender or Issuing Bank. If a Recipient
determines in its discretion that it has received a refund of Taxes that were
indemnified by Borrowers or with respect to which a Borrower paid additional
amounts pursuant to this Section, it shall pay the amount of such refund to
Borrowers (but only to the extent of indemnity payments or additional amounts
actually paid by Borrowers with respect to the Taxes giving rise to the refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient
and without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund). Borrowers shall, upon request by the
Recipient, repay to the Recipient such amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place it in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person. 5.9 Lender Tax Information 5.9.1. Status of Lenders. Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments of Obligations shall deliver to Borrowers and Agent properly
completed and executed documentation reasonably requested by Borrowers or Agent
as will permit such payments to be made without or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrowers or
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrowers or Agent to enable them to determine whether
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding the foregoing, such documentation (other than
documentation described in Sections 5.9.2(a) , (b) and (d) ) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position. 5.9.2. Documentation. Without
limiting the foregoing, if any Borrower is a U.S. Person, (a) Any Lender that is
a U.S. Person shall deliver to Borrowers and Agent on or prior to the date on
which such Lender becomes a Lender hereunder (and from time to time thereafter
upon reasonable request of Borrowers or Agent), executed copies of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
-40-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu046.jpg]
(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable: (i) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party, (x) with respect to payments of interest under any
Loan Document, executed copies of IRS Form W-8BEN-E establishing an exemption
from or reduction of U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty, and (y) with respect to other payments under the
Loan Documents, IRS Form W-8BEN-E establishing an exemption from or reduction of
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed copies of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed copies of IRS
Form W-8BEN-E; or (iv) to the extent a Foreign Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to Agent,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided, that if the Foreign Lender is a partnership and one or
more of its direct or indirect partners is claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such partner; (c) any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrowers and Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon reasonable request), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and (d) if
payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent, at the time(s) prescribed by law and otherwise upon reasonable request,
such documentation prescribed by Applicable Law (including Section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
appropriate for Borrowers or Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with its obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date hereof. 5.9.3. Redelivery of Documentation.. If any form or
certification previously delivered by a Lender pursuant to this Section expires
or becomes obsolete or inaccurate in any respect, such Lender -41-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu047.jpg]
shall promptly update the form or certification or notify Borrowers and Agent in
writing of its inability to do so. 5.10 Nature and Extent of Each Borrower’s
Liability 5.10.1. Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations,
except its Excluded Swap Obligations. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Obligations. 5.10.2. Waivers. (a) Each Borrower
expressly waives all rights that it may have now or in the future under any
statute, at common law, in equity or otherwise, to compel Agent or Lenders to
marshal assets or to proceed against any Obligor, other Person or security for
the payment or performance of any Obligations before, or as a condition to,
proceeding against such Borrower. Each Borrower waives all defenses available to
a surety, guarantor or accommodation co-obligor other than Full Payment of
Obligations and waives, to the maximum extent permitted by law, any right to
revoke any guaranty of Obligations as long as it is a Borrower. It is agreed
among each Borrower, Agent and Lenders that the provisions of this Section are
of the essence of the transaction contemplated by the Loan Documents and that,
but for such provisions, Agent and Lenders would decline to make Loans and issue
Letters of Credit. Each Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business. (b) Agent and Lenders may, in their
discretion, pursue such rights and remedies as they deem appropriate which do
not violate Applicable Law, including realization upon Collateral by judicial
foreclosure or nonjudicial sale or enforcement, without affecting any rights and
remedies under this Section. If, in taking any action in connection with the
exercise of any rights or remedies, Agent or any Lender shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
any Borrower or other Person, whether because of any Applicable Laws pertaining
to “election of remedies” or otherwise, each Borrower consents to such action
and waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies -42-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu048.jpg]
destroys such Borrower’s rights of subrogation against any other Person. Agent
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section, notwithstanding that any present or
future law or court decision may have the effect of reducing the amount of any
deficiency claim to which Agent or any Lender might otherwise be entitled but
for such bidding at any such sale. 5.10.3. Extent of Liability; Contribution.
(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section shall not exceed the greater of (i) all amounts for which
such Borrower is primarily liable, as described in clause (c) below, and (ii)
such Borrower’s Allocable Amount. (b) If any Borrower makes a payment under this
Section of any Obligations (other than amounts for which such Borrower is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payments in the
same proportion that such Borrower’s Allocable Amount bore to the total
Allocable Amounts of all Borrowers, then such Borrower shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other Borrower for the amount of such excess, ratably based on their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law. (c) This Section shall not limit the liability of any
Borrower to pay or guarantee Loans made directly or indirectly to it (including
Loans advanced hereunder to any other Person and then re- loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support its business, Secured Bank Product
Obligations incurred to support its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder. Agent and Lenders
shall have the right, at any time in their discretion, to condition Loans and
Letters of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Loans and Letters of Credit
to a Borrower based on that calculation. (d) Each Obligor that is a Qualified
ECP when its guaranty of or grant of Lien as security for a Swap Obligation
becomes effective hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide funds or other support to each Specified
Obligor with respect to such Swap Obligation as may be needed by such Specified
Obligor from time to time to honor all of its obligations under the Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP’s obligations and undertakings under this Section voidable
under any applicable fraudulent transfer or conveyance act). The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Full Payment of all Obligations. Each Obligor intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support or other agreement”
for the benefit of, each Obligor for all purposes of the Commodity Exchange Act.
-43-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu049.jpg]
5.10.4. Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request. 5.10.5. Subordination. Each Borrower hereby subordinates any
claims, including any rights at law or in equity to payment, subrogation,
reimbursement, exoneration, contribution, indemnification or set off, that it
may have at any time against any other Obligor, howsoever arising, to the Full
Payment of its Obligations. SECTION 6. CONDITIONS PRECEDENT 6.1 Conditions
Precedent to Initial Loans . In addition to the conditions set forth in Section
6.2 , Lenders shall not be required to fund any requested Loan, issue any Letter
of Credit, or otherwise extend credit to Borrowers hereunder, until the date
(“Closing Date”) that each of the following conditions has been satisfied: (a)
Each Loan Document shall have been duly executed and delivered to Agent by each
of the signatories thereto, and each Obligor shall be in compliance with all
terms thereof. (b) Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens. (c) Agent shall have
received evidence that Borrowers have received the proceeds of the BALC
Facility. (d) Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, satisfactory to Agent. (e) Agent shall have received
certificates, in form and substance satisfactory to it, from a knowledgeable
Senior Officer of each Borrower certifying that, after giving effect to the
initial Loans and transactions hereunder, (i) such Borrower is Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 9 are true and correct; and (iv) such Borrower has complied
with all agreements and conditions to be satisfied by it under the Loan
Documents. (f) Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing. (g) Agent shall have received a written opinion of Perkins Coie LLP, as
well as any local counsel to Borrowers or Agent, in form and substance
satisfactory to Agent. -44-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu050.jpg]
(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification. (i) Agent shall have received copies of policies or
certificates of insurance for the insurance policies carried by Borrowers, all
in compliance with the Loan Documents. (j) Each Borrower shall have provided, in
form and substance satisfactory to Agent and each Lender, all documentation and
other information as Agent or any Lender deems appropriate in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the Patriot Act and Beneficial Ownership Regulation. If any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall have provided a Beneficial Ownership Certification to Agent
and Lenders in relation to such Borrower. (k) Agent shall have completed its
business, financial and legal due diligence of Obligors, including a
roll-forward of its previous field examination, with results satisfactory to
Agent. No material adverse change in the financial condition of any Obligor or
in the quality, quantity or value of any Collateral shall have occurred since
June 29, 2019. (l) Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Closing Date. (m) Agent shall have received a Borrowing
Base Report as of July 24, 2020. Upon giving effect to the initial funding of
Loans and issuance of Letters of Credit, and the payment by Borrowers of all
fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, Availability shall be at
least $10,000,000. 6.2 Conditions Precedent to All Credit Extensions . Agent,
Issuing Bank and Lenders shall not be required to make any credit extension
hereunder (including funding any Loan, arranging any Letter of Credit, or
granting any other accommodation to or for the benefit of any Borrower), if the
following conditions are not satisfied on such date and upon giving effect
thereto: (a) No Default or Event of Default exists; (b) The representations and
warranties of each Obligor in the Loan Documents are true and correct (except
for representations and warranties that expressly apply only on an earlier
date); (c) All conditions precedent in any Loan Document are satisfied; (d)
Since the Closing Date, no event has occurred or circumstance exists that has or
could reasonably be expected to have a Material Adverse Effect; and (e) With
respect to a Letter of Credit issuance, all LC Conditions are satisfied. Each
request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of the credit extension.
As an additional condition to a credit extension, Agent may request any other
information, certification, document, instrument or agreement as it deems
appropriate. -45-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu051.jpg]
6.3 Post-Closing Date Requirements. By no later than the time periods specified
with respect to each items referenced therein, Borrower shall deliver evidence
to Agent of the satisfaction of each of the items set forth on Schedule 6.3 .
SECTION 7. COLLATERAL 7.1 Grant of Security Interest . To secure the prompt
payment and performance of its Obligations, each Obligor party hereto hereby
grants to Agent, for the benefit of Secured Parties, a continuing Lien on all
Property of such Obligor, including the following, whether now owned or
hereafter acquired, and wherever located: (a) all Accounts; (b) all Chattel
Paper, including electronic chattel paper; (c) all Commercial Tort Claims,
including those shown on Schedule 9.1.16 ; (d) all Deposit Accounts; (e) all
Documents; (f) all General Intangibles, including Intellectual Property; (g) all
Goods, including Inventory, Equipment and fixtures; (h) all Instruments; (i) all
Investment Property; (j) all Letter-of-Credit Rights; (k) all Supporting
Obligations; (l) all monies, whether or not in the possession or under the
control of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender,
including any Cash Collateral; (m) all accessions to, substitutions for, and all
replacements, products, and cash and non-cash proceeds of the foregoing,
including proceeds of and unearned premiums with respect to insurance policies,
and claims against any Person for loss, damage or destruction of any Collateral;
and (n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing. 7.2 Lien on Deposit Accounts; Cash Collateral 7.2.1. Deposit
Accounts. Agent’s Lien hereunder encumbers all amounts credited to any Deposit
Account of an Obligor, including sums in any blocked, lockbox, sweep or
collection account. Each Obligor hereby authorizes and directs each bank or
other depository to deliver to Agent, upon request, all balances in any Deposit
Account maintained for such Obligor, without inquiry into the authority or right
of Agent to make such request. -46-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu052.jpg]
7.2.2. Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(with the consent of Borrowers, provided no Event of Default exists), but Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with any Borrower, and shall have no responsibility for any investment or loss.
As security for its Obligations, each Borrower hereby grants to Agent a security
interest in and Lien upon all Cash Collateral delivered hereunder from time to
time, whether held in a segregated cash collateral account or otherwise. Agent
may apply Cash Collateral to payment of such Obligations as they become due, in
such order as Agent may elect. All Cash Collateral and related deposit accounts
shall be under the sole dominion and control of Agent, and no Borrower or other
Person shall have any right to any Cash Collateral until Full Payment of the
Obligations. 7.3 Reserved. 7.4 Other Collateral 7.4.1. Commercial Tort Claims.
Obligors shall promptly notify Agent in writing if any Obligor has a Commercial
Tort Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than $100,000), shall promptly amend Schedule
9.1.16 to include such claim, and shall take such actions as Agent deems
appropriate to subject such claim to a duly perfected, first priority Lien in
favor of Agent. 7.4.2. Certain After-Acquired Collateral. Obligors shall (a)
promptly notify Agent if an Obligor obtains an interest in any Deposit Account,
Chattel Paper, Document, Instrument, Intellectual Property, Investment Property
or Letter-of-Credit Right, and (b) upon request, take such actions as Agent
deems appropriate to effect its perfected, first priority Lien on the
Collateral, including obtaining any possession, control agreement or Lien
Waiver. If Collateral is in the possession of a third party, Obligors shall
obtain an acknowledgment from such party that it holds the Collateral for the
benefit of Agent. 7.5 Limitations . The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Obligors relating to any Collateral.
In no event shall any Obligor’s grant of a Lien under any Loan Document secure
its Excluded Swap Obligations. 7.6 Further Assurances . All Liens granted to
Agent under the Loan Documents are for the benefit of Secured Parties. Promptly
upon request, Obligors shall deliver such instruments and agreements, and shall
take such actions, as Agent reasonably deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Obligor authorizes Agent to file any
financing statement that describes the Collateral as “all assets” or “all
personal property” of such Obligor, or words to similar effect, and ratifies any
action taken by Agent before the Closing Date to effect or perfect its Lien on
any Collateral. 7.7 Foreign Subsidiary Stock . Notwithstanding Section 7.1 , the
Collateral shall include only 65% of the voting stock of any Foreign Subsidiary.
SECTION 8. COLLATERAL ADMINISTRATION 8.1 Borrowing Base Reports . Borrowers
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) (a) at
any time during a Reporting Trigger Period, by the second Business Day of each
week, a Borrowing Base Report as of the close of business of the previous week,
(b) so long as no Reporting Trigger Period is in effect, by the 15th day of each
month, a Borrowing Base Report as of the close of business of the previous
month, and, in each case, and at such other times as Agent may request. All
information (including calculation of Availability) in a Borrowing Base Report
shall be certified by -47-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu053.jpg]
Borrowers. Agent may from time to time adjust such report to reflect any
information or calculation does not comply with this Agreement. Together with
each Borrowing Base Report, Borrowers shall provide to Agent a listing of
Accounts sold to Orbian since the prior delivered Borrowing Base Report. 8.2
Accounts 8.2.1. Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form satisfactory to Agent, on such periodic basis as Agent
may request. Each Borrower shall also provide to Agent, together with delivery
of each Borrowing Base Report as required pursuant to Section 8.1 hereof, a
detailed aged trial balance of all Accounts as of the end of the preceding
month, specifying each Account’s Account Debtor name and address, amount,
invoice date and due date, showing any discount, allowance, credit, authorized
return or dispute, and including such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Agent may reasonably request. If Accounts in an
aggregate face amount of $5,000,000 or more cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof. 8.2.2. Taxes.
If an Account of any Borrower includes a charge for any Taxes, Agent is
authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Borrower and to charge Borrowers therefor;
provided, that neither Agent nor Lenders shall be liable for any Taxes that may
be due from Borrowers or relate to any Collateral. 8.2.3. Account Verification.
Whether or not a Default or Event of Default exists, Agent shall have the right
at any time, in the name of Agent, any designee of Agent or any Borrower, to
verify the validity, amount or any other matter relating to any Accounts of
Borrowers by mail, telephone or otherwise. Borrowers shall cooperate fully with
Agent in an effort to facilitate and promptly conclude any such verification
process. Notwithstanding the foregoing, unless there exists an Event of Default,
Agent shall not contact any Account Debtor to verify Accounts without providing
not less than three Business Day’s prior written notice to Borrowers and
including Borrowers in any communications with such Account Debtor. 8.2.4.
Maintenance of Dominion Account. Borrowers shall maintain Dominion Accounts
pursuant to lockbox or other arrangements acceptable to Agent. Borrowers shall
obtain an agreement (in form and substance satisfactory to Agent) from each
lockbox servicer and Dominion Account bank, establishing Agent’s control over
and Lien in the lockbox or Dominion Account requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative charges. If
a Dominion Account is not maintained with Bank of America, Agent may require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America. Agent and Lenders assume no responsibility to Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank. 8.2.5. Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account. -48-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu054.jpg]
8.3 Inventory 8.3.1. Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent, on such periodic basis as
Agent may request. Each Borrower shall conduct a physical inventory at least
once per calendar year (and on a more frequent basis if requested by Agent when
an Event of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Agent may request. Agent may participate in and observe each
physical count. 8.3.2. Returns of Inventory. No Borrower shall return any
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the Ordinary Course of Business; (b) no
Default, Event of Default or Overadvance exists or would result therefrom; (c)
Agent is promptly notified if the aggregate Value of all Inventory returned in
any month exceeds $5,000,000; and (d) any payment received by a Borrower for a
return is promptly remitted to Agent for application to the Obligations. 8.3.3.
Acquisition, Sale and Maintenance. No Borrower shall acquire or accept any
Inventory on consignment or approval, and shall take all steps to assure that
all Inventory is produced in accordance with Applicable Law, including the FLSA.
No Borrower shall sell any Inventory on consignment or approval or any other
basis under which the customer may return or require a Borrower to repurchase
such Inventory. Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located. 8.4 Equipment 8.4.1. Reserved. 8.4.2.
Dispositions of Equipment. No Borrower shall sell, lease or otherwise dispose of
any Equipment, without the prior written consent of Agent, other than (a) a
Permitted Asset Disposition; and (b) replacement of Equipment that is worn,
damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens. 8.4.3. Condition of Equipment. The Equipment
is in good operating condition and repair, and all necessary replacements and
repairs have been made so that its value and operating efficiency are preserved
at all times, reasonable wear and tear excepted. Each Borrower shall ensure that
the Equipment is mechanically and structurally sound, and capable of performing
the functions for which it was designed, in accordance with manufacturer
specifications. 8.5 Deposit Accounts . Schedule 8.5 lists all Deposit Accounts
maintained by Borrowers, including Dominion Accounts. Each Borrower shall take
all actions necessary to establish Agent’s first priority Lien on each Deposit
Account (except accounts exclusively used for payroll, payroll taxes or employee
benefits, other disbursement accounts acceptable to Agent, or an account
containing not more than $10,000 at any time). Borrowers shall be the sole
account holders of each Deposit Account and shall not allow any Person (other
than Agent and the depository bank) to have control over their Deposit Accounts
or any Property deposited therein. Borrowers shall promptly notify Agent of any
opening or closing of a Deposit Account and, with the consent of Agent, will
amend Schedule 8.5 to reflect same. -49-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu055.jpg]
8.6 General Provisions 8.6.1. Location of Collateral. All tangible items of
Collateral, other than Inventory in transit, shall at all times be kept by
Borrowers at the business locations set forth in Schedule 8.6.1 , except that
Borrowers may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6 ; and (b) move Collateral to another location in the United
States, upon 30 Business Days prior written notice to Agent. 8.6.2. Insurance of
Collateral; Condemnation Proceeds. (a) Each Borrower shall maintain insurance
with respect to the Collateral, covering casualty, hazard, theft, malicious
mischief, flood and other risks, in amounts, with endorsements and with insurers
(with a Best rating of at least A, unless otherwise approved by Agent in its
discretion) reasonably satisfactory to Agent; provided, that if Real Estate
secures any Obligations, flood hazard diligence, documentation and insurance for
such Real Estate shall comply with all Flood Laws or shall otherwise be
satisfactory to all Lenders. All proceeds under each policy for which Agent is
to be named an lender loss payee hereunder shall be payable to Agent. From time
to time upon request, Borrowers shall deliver to Agent the originals or
certified copies of its insurance policies and if Real Estate secures any
Obligations, updated flood plain searches. Unless Agent shall agree otherwise,
each policy shall include satisfactory endorsements (i) showing Agent as lender
loss payee; (ii) requiring (A) 10 days prior written notice to Agent in the
event of cancellation of the policy for non-payment and (B) 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason; and (iii) specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Borrower or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Borrower fails to provide and pay for any
insurance, Agent may, in its discretion, procure the insurance and charge
Borrowers therefor. Each Borrower agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies. While no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent. If an Event of Default exists,
only Agent may settle, adjust and compromise such claims. (b) Any proceeds of
insurance for which Agent is to be named as lender loss payee hereunder (other
than workers’ compensation or D&O insurance) and any awards arising from
condemnation of Collateral shall be paid directly to Agent for application to
the Obligations. (c) If requested by Borrowers in writing within 15 days after
Agent’s receipt of any insurance proceeds or condemnation awards relating to any
loss or destruction of Equipment or Real Estate, Borrowers may use such proceeds
or awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (iv)
the repaired or replaced Property is free of Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Borrowers comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $2,500,000. 8.6.3. Protection of Collateral. All
expenses of protecting, storing, warehousing, insuring, handling, maintaining
and shipping any Collateral, all Taxes payable with respect to any Collateral
(including any sale thereof), and all other payments required to be made by
Agent to any Person to realize upon any Collateral, shall be borne and paid by
Borrowers. Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its -50-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu056.jpg]
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk. 8.6.4. Defense of Title. Each Borrower shall defend its
title to Collateral and Agent’s Liens therein against all Persons, claims and
demands, except Permitted Liens. 8.7 Power of Attorney . Each Borrower hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Borrower’s true and lawful attorney (and agent-in-fact) for the purposes
provided in this Section. Agent, or Agent’s designee, may (in its discretion),
without notice and in either its or a Borrower’s name, but at the cost and
expense of Borrowers: (a) Endorse a Borrower’s name on any Payment Item or other
proceeds of Collateral (including proceeds of insurance) that come into Agent’s
possession or control; and (b) During an Event of Default, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Borrower’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Borrower, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Borrower’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use information contained in any data processing,
electronic or information systems relating to Collateral; (x) make and adjust
claims under insurance policies; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which a Borrower is a beneficiary; (xii) exercise any
voting or other rights relating to Investment Property; and (xiii) take all
other actions as Agent deems appropriate to fulfill any Borrower’s obligations
under the Loan Documents. 8.8 Release of Collateral . Agent shall release all
Liens on all Collateral (a) concurrently with Agent’s confirmation that the Full
Payment of the Obligations has occurred and (b) that is the subject of a
disposition that is a Permitted Asset Disposition concurrently with the
disposition thereof and, if applicable, receipt of the Net Proceeds of such
disposition. SECTION 9. REPRESENTATIONS AND WARRANTIES 9.1 General
Representations and Warranties . To induce Agent and Lenders to enter into this
Agreement and to make available the Commitments, Loans and Letters of Credit,
each Obligor represents and warrants that: 9.1.1. Organization and
Qualification. Each Obligor and Subsidiary is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
Each Obligor and Subsidiary is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect. No
Obligor is an EEA Financial Institution. The information included in the
Beneficial Ownership Certification most recently provided to Agent and Lenders
is true and complete in all respects. -51-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu057.jpg]
9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require imposition of a Lien (other than a
Permitted Lien) on any Obligor’s Property. 9.1.3. Enforceability. Each Loan
Document is a legal, valid and binding obligation of each Obligor party thereto,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally. 9.1.4. Capital Structure. Schedule 9.1.4 shows, for
each Obligor and Subsidiary, its name, jurisdiction of organization, authorized
and issued Equity Interests, holders of its Equity Interests (except in the case
of Key Tronic), and agreements binding on such holders with respect to such
Equity Interests. Except as disclosed on Schedule 9.1.4 , in the five years
preceding the Closing Date, no Obligor or Subsidiary has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination. Each Obligor has good title to its Equity Interests in
its Subsidiaries, subject only to Agent’s Lien, and all such Equity Interests
are duly issued, fully paid and non-assessable. There are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of any Obligor or Subsidiary (except in the case of Key Tronic).
9.1.5. Title to Properties; Priority of Liens. Each Obligor and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. To the extent real estate secured any
Obligation, no Real Estate is located in a special flood hazard zone, except as
disclosed on Schedule 9.1.5 . Each Obligor and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over Agent’s Liens. 9.1.6. Accounts. Agent
may rely, in determining which Accounts are Eligible Accounts, on all statements
and representations made by Borrowers with respect thereto. Borrowers warrant,
with respect to each Account shown as an Eligible Account in a Borrowing Base
Report, that: (a) it is genuine and in all respects what it purports to be; (b)
it arises out of a completed, bona fide sale and delivery of goods or
performance of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(c) with respect to an Eligible Account, it is for a sum certain, maturing as
stated in the applicable invoice, a copy of which has been furnished or is
available to Agent on request; (d) it is not subject to any offset, Lien (other
than Agent’s Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the Ordinary Course of Business and disclosed to
Agent; and with respect to an Eligible Account, it is absolutely owing by the
Account Debtor, without contingency of any kind; -52-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu058.jpg]
(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and, with respect to each Account, the applicable
Borrower is the sole payee or remittance party shown on the invoice; (f) no
extension, compromise, settlement, modification, credit, deduction or return has
been authorized or is in process with respect to the Account, except, with
respect to Accounts, discounts or allowances granted in the Ordinary Course of
Business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Agent hereunder; and (g) to the
best of Borrowers’ knowledge, (i) there are no facts or circumstances that are
reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition. 9.1.7. Financial Statements. The consolidated
balance sheets, and related statements of income, cash flow and shareholders
equity, of Obligors and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, are prepared in accordance with GAAP, and fairly present
the financial positions and results of operations of Obligors and Subsidiaries
at the dates and for the periods indicated. All projections delivered from time
to time to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time. Since June
29, 2019, there has been no change in the condition, financial or otherwise, of
any Obligor or Subsidiary that could reasonably be expected to have a Material
Adverse Effect. No financial statement delivered to Agent or Lenders at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading. Each
Obligor and Subsidiary is Solvent. 9.1.8. Surety Obligations. No Obligor or
Subsidiary is obligated as surety or indemnitor under any bond or other contract
that assures payment or performance of any obligation of any Person, except as
permitted hereunder. 9.1.9. Taxes. Each Obligor and Subsidiary has filed all
federal, state and local tax returns and other reports that it is required by
law to file, and has paid, or made provision for the payment of, all Taxes upon
it, its income and its Properties that are due and payable, except to the extent
being Properly Contested. The provision for Taxes on the books of each Obligor
and Subsidiary is adequate for all years not closed by applicable statutes and
for its current Fiscal Year. 9.1.10. Brokers. There are no brokerage
commissions, finder’s fees or investment banking fees payable in connection with
any transactions contemplated by the Loan Documents. 9.1.11. Intellectual
Property. Each Obligor and Subsidiary owns or has the lawful right to use all
Intellectual Property necessary for the conduct of its business, without
conflict with any rights of others. There is no pending or, to any Obligor’s
knowledge, threatened Intellectual Property Claim with respect to any Obligor,
any Subsidiary or any of their Property (including any Intellectual Property)
that could reasonably be expected to result in a Material Adverse Effect. Except
as disclosed on Schedule 9.1.11 , no Obligor or Subsidiary pays or owes any
royalty or other compensation to any Person with respect to any Intellectual
Property. All Intellectual Property owned, used or licensed (with the exception
of off- the=shelf licenses for software used in the Ordinary Course of Business)
by, or otherwise subject to any interests of, any Obligor or Subsidiary is shown
on Schedule 9.1.11 . -53-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu059.jpg]
9.1.12. Governmental Approvals. Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Obligor s and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. 9.1.13. Compliance
with Laws. Each Obligor and Subsidiary has duly complied, and its Properties and
business operations are in compliance, in all material respects with all
Applicable Law, except where noncompliance could not reasonably be expected to
have a Material Adverse Effect. There have been no citations, notices or orders
of material noncompliance issued to any Obligor or Subsidiary under any
Applicable Law except any such matters that could not reasonably be expected to
have a Material Adverse Effect. No Inventory has been produced in violation of
the FLSA. 9.1.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14 and except any such matters that could not reasonably be
expected to have a Material Adverse Effect, no Obligor’s or Subsidiary’s past or
present operations, Real Estate or other Properties are subject to any federal,
state or local investigation to determine whether any remedial action is needed
to address any environmental pollution, hazardous material or environmental
clean-up. No Obligor or Subsidiary has received any Environmental Notice, except
any such notice that could not reasonably be expected to have a Material Adverse
Effect. No Obligor or Subsidiary has any contingent liability with respect to
any Environmental Release, environmental pollution or hazardous material on any
Real Estate now or previously owned, leased or operated by it that could
reasonably be expected to have a Material Adverse Effect. 9.1.15. Burdensome
Contracts. No Obligor or Subsidiary is a party or subject to any contract,
agreement or charter restriction that could reasonably be expected to have a
Material Adverse Effect. No Obligor or Subsidiary is party or subject to any
Restrictive Agreement, except as shown on Schedule 9.1.15 and customary
restrictions set forth in the documents evidencing the Subsidiary Real Estate
Debt. No such Restrictive Agreement prohibits the execution, delivery or
performance of any Loan Document by an Obligor. 9.1.16. Litigation. Except as
shown on Schedule 9.1.16 , there are no proceedings or investigations pending
or, to any Obligor’s knowledge, threatened against any Obligor or Subsidiary, or
any of their businesses, operations, Properties, prospects or conditions, that
(a) relate to any Loan Documents or transactions contemplated thereby; or (b)
could reasonably be expected to have a Material Adverse Effect. Except as shown
on such Schedule, no Obligor has a Commercial Tort Claim (other than, as long as
no Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000). No Obligor or Subsidiary is in default with respect to any order,
injunction or judgment of any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect. 9.1.17. No Defaults. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default. No Obligor or Subsidiary is in default, and no event or circumstance
has occurred or exists that with the passage of time or giving of notice would
constitute a default, under any Material Contract or in the payment of any
Borrowed Money. There is no basis upon which any party (other than a Obligor or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date. 9.1.18. ERISA. Except as disclosed on Schedule 9.1.18 : -54-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu060.jpg]
(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws, (ii)
each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto or
such Plan utilizes a prototype or volume submitter plan document that is the
subject of a favorable opinion or advisory letter issued by the IRS to the
sponsor of such prototype or volume submitter plan, and, to the knowledge of
Obligors, nothing has occurred which would prevent, or cause the loss of, such
qualification and (iii) and no application for a waiver of the minimum funding
standards or an extension of any amortization period has been made with respect
to any Pension Plan or Multiemployer Plan, as applicable. (b) There are no
pending or, to the knowledge of Obligors, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect. There has been
no nonexempt prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted in or could reasonably be
expected to have a Material Adverse Effect. No Obligor is or will be using “plan
assets” (within the meaning of ERISA Section 3(42) or otherwise) of one or more
Benefit Plans with respect to its entrance into, participation in,
administration of and performance of the Loans, Letter of Credits, Commitments
or Loan Documents. (c) Except as could not reasonably be expected to have a
Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur, (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any
reason that such percentage could reasonably be expected to drop below 60%,
(iii) no Obligor or ERISA Affiliate has incurred any liability to the PBGC
except for the payment of premiums, and no premium payments are due and unpaid,
(iv) Obligor or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA and (v) no Pension Plan has been
terminated by its plan administrator or the PBGC, and no fact or circumstance
exists that could reasonably be expected by any Obligor to cause the PBGC to
institute proceedings to terminate a Pension Plan. (d) With respect to any
Foreign Plan, except as could not reasonably be expected to have a Material
Adverse Effect, (i) all employer and employee contributions required by law or
by the terms of the Foreign Plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices in the relevant jurisdiction; (ii)
the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance, or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with the normal accounting practices
in the relevant jurisdiction; and (iii) it has been registered as required and
has been maintained in good standing with applicable regulatory authorities.
9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Obligor or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to (a) impair the ability of any Obligor or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date and (b) to have a Material Adverse Effect. 9.1.20.
Labor Relations. Except as described on Schedule 9.1.20 (as may be updated by
Borrowers from time to time with the delivery of any Compliance Certificate as
required hereunder), no -55-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu061.jpg]
Obligor or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or consulting agreement. There are no material
grievances, disputes or controversies with any union or other organization of
any Obligor’s or Subsidiary’s employees, or, to any Obligor’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining that could reasonably be expected to have a Material Adverse Effect.
9.1.21. Payable Practices. No Obligor or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date. 9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment company”
or a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt. 9.1.23. Margin Stock. No Obligor or Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
Loan proceeds or Letters of Credit will be used by Obligor s to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Federal Reserve Board of Governors. 9.1.24. OFAC. No Obligor, Subsidiary, or any
director, officer, employee, agent, affiliate or representative thereof, is or
is owned or controlled by any individual or entity that is currently the target
of any Sanction or is located, organized or resident in a Designated
Jurisdiction. 9.1.25. Orbian. Accounts sold by a Borrower to Orbian pursuant to
an Permitted Orbian Sale are at no time (either before or after such sale)
included in the calculation of the Borrowing Base. 9.2 Complete Disclosure . No
Loan Document contains any untrue statement of a material fact, nor fails to
disclose any material fact necessary to make the statements contained therein
not materially misleading. There is no fact or circumstance that any Obligor has
failed to disclose to Agent in writing that could reasonably be expected to have
a Material Adverse Effect. SECTION 10. COVENANTS AND CONTINUING AGREEMENTS 10.1
Affirmative Covenants . As long as any Commitment or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to: 10.1.1.
Inspections; Appraisals. (a) Permit Agent from time to time, subject (unless a
Default or Event of Default exists) to reasonable notice and normal business
hours, to visit and inspect the Properties of any Obligor or Subsidiary,
inspect, audit and make extracts from any Obligor’s or Subsidiary’s books and
records, and discuss with its officers, employees, agents, advisors and
independent accountants such Obligor’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Secured Parties shall
have no duty to any Obligor to make any inspection, nor to share any results of
any inspection, appraisal or report with any Obligor. Obligor s acknowledge that
all inspections, appraisals and reports are prepared by Agent and Lenders for
their purposes, and Obligor s shall not be entitled to rely upon them. -56-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu062.jpg]
(b) Reimburse Agent for all its charges, costs and expenses in connection with
(i) examinations of Obligors’ books and records or any other financial or
Collateral matters as it deems appropriate up to one (1) time per calendar year
(and up to two (2) times per calendar year, if, at any time during the prior 12
month period, Availability was less than the greater of (x) 15% of the Borrowing
Base or (y) $12,500,000; and (ii) appraisals of Inventory up to one (1) time per
calendar year (and up to two (2) times per calendar year, if, at any time during
the prior 12 month period Availability was less than the greater of (x) 15% of
the Borrowing Base or (y) $12,500,000; provided, that if an examination or
appraisal is initiated during a Default or Event of Default, all charges, costs
and expenses relating thereto shall be reimbursed by Borrowers without regard to
such limits. Borrowers shall pay Agent’s then standard charges for examination
activities, including charges for its internal examination and appraisal groups,
as well as the charges of any third party used for such purposes. No Borrowing
Base calculation shall include Collateral acquired in a Permitted Acquisition or
otherwise outside the Ordinary Course of Business until completion of applicable
field examinations and appraisals (which shall not be included in the limits
provided above) satisfactory to Agent. 10.1.2. Financial and Other Information.
Keep adequate records and books of account with respect to its business
activities, in which proper entries are made in accordance with GAAP reflecting
all financial transactions; and furnish to Agent and Lenders: (a) as soon as
available, and in any event within 90 days after the close of each Fiscal Year,
balance sheets as of the end of such Fiscal Year and the related statements of
income, cash flow and shareholders equity for such Fiscal Year, on a
consolidated basis for Obligors and Subsidiaries, which consolidated statements
shall be audited and certified (without qualification) by a firm of independent
certified public accountants of recognized standing selected by Obligors and
acceptable to Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to Agent;
(b) as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter, balance sheets as of the end of such quarter and the related
statements of income and cash flow for such quarter and for the portion of the
Fiscal Year then elapsed, on a consolidated basis for Obligors and Subsidiaries,
which statements shall be reviewed by a firm of independent certified public
accountants of recognized standing selected by Obligors and acceptable to Agent
and set forth in comparative form corresponding figures for the preceding Fiscal
Year and certified by the chief financial officer of Borrower Agent as prepared
in accordance with GAAP and fairly presenting the financial position and results
of operations for such quarter and period, subject to normal year end
adjustments and the absence of footnotes; (c) as soon as available, and in any
event within 30 days after the end of each Fiscal Month (and 45 days for the
last Fiscal Month in each Fiscal Quarter), unaudited balance sheets as of the
end of such month and the related statements of income and cash flow for such
month and for the portion of the Fiscal Year then elapsed, on a consolidated
basis for Obligors and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
month and period, subject to normal year end adjustments and the absence of
footnotes; (d) concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by the chief
financial officer of Borrower Agent; -57-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu063.jpg]
(e) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Obligors by their accountants in connection with such financial statements; (f)
not later than 30 days after the end of each Fiscal Year, projections of
Obligors’ consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, by Fiscal Quarter, and for the next two
Fiscal Years, year by year; (g) at Agent’s request, a listing of each Borrower’s
trade payables, specifying the trade creditor and balance due, and a detailed
trade payable aging, all in form satisfactory to Agent; (h) promptly after the
sending or filing thereof, copies of any proxy statements, financial statements
or reports that any Obligor has made generally available to its shareholders;
copies of any regular, periodic and special reports or registration statements
or prospectuses that any Obligor files with the Securities and Exchange
Commission or any other Governmental Authority, or any securities exchange; and
copies of any press releases or other statements made available by a Obligor to
the public concerning material changes to or developments in the business of
such Obligor; (i) promptly after the sending or filing thereof, copies of any
annual report to be filed in connection with each Plan or Foreign Plan; and (a)
such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Obligor’s, Subsidiary’s or other Obligor’s financial condition, ownership or
business. 10.1.3. Notices. Notify Agent and Lenders in writing, promptly after a
Obligor’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding $2,500,000; (f) the
assertion of any Intellectual Property Claim, if an adverse resolution could
have a Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), that
could reasonably be expected to have a Material Adverse Effect; (h) any
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor; or receipt of any Environmental Notice; (i) the occurrence of any
ERISA Event that could reasonably be expected to have a Material Adverse Effect;
(j) the discharge of or any withdrawal or resignation by Obligors’ independent
accountants; or (k) any opening of a new office or place of business, at least
10 days prior to such opening. 10.1.4. Landlord and Storage Agreements. Upon
request, provide Agent with copies of all existing agreements, and promptly
after execution thereof provide Agent with copies of all future agreements,
between an Obligor and any landlord, warehouseman, processor, shipper, bailee or
other Person that owns any premises at which any Collateral of the type included
in the Borrowing Base may be kept or that otherwise may possess or handle any
Collateral. 10.1.5. Compliance with Laws. Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the -58-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu064.jpg]
foregoing, if any Environmental Release occurs at or on any Properties of any
Obligor or Subsidiary, it shall act promptly and diligently to investigate and
report to Agent and all appropriate Governmental Authorities the extent of, and
to make appropriate remedial action to eliminate or remediate, such
Environmental Release, whether or not directed to do so by any Governmental
Authority. 10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested. 10.1.7. Insurance. In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers (with a Best rating
of at least A, unless otherwise approved by Agent in its discretion)
satisfactory to Agent, (a) with respect to the Properties and business of
Obligors and Subsidiaries of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in an amount not less than $7,500,000, with deductibles and subject to
an endorsement or assignment reasonably satisfactory to Agent. 10.1.8. Licenses.
Keep each License affecting any Collateral (including the manufacture,
distribution or disposition of Inventory) or any other material Property of
Obligors and Subsidiaries in full force and effect; promptly notify Agent of any
proposed modification to any such License which modification may adversely
impact the interests of Secured Parties in any of the Collateral related
thereto, or entry into any new License (with the exception of off-the-shelf
licenses for software used in the Ordinary Course of Business), in each case at
least 10 days prior to its effective date; pay all royalties and other amounts
when due under any License; and notify Agent of any material default or breach
asserted by any Person to have occurred under any License. 10.1.9. Future
Subsidiaries. Promptly notify Agent upon any Person becoming a Subsidiary and,
if such Person is not a Foreign Subsidiary, cause it to guaranty the Obligations
in a manner satisfactory to Agent, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Agent shall require
to evidence and perfect a Lien in favor of Agent on all assets of such Person,
including delivery of such legal opinions, in form and substance satisfactory to
Agent, as it shall deem appropriate. 10.1.10. Subsidiary Real Estate Debt. In
the event KT Mexico obtains the Subsidiary Real Estate Debt, it shall promptly
use the net proceeds of such Debt to repay all intercompany debt owed to the
Obligors and the Obligors shall promptly use the proceeds thereof to repay the
Revolver Loans. 10.2 Negative Covenants . As long as any Commitment or
Obligations are outstanding, each Obligor shall not, and shall cause each
Subsidiary not to: 10.2.1. Permitted Debt. Create, incur, guarantee or suffer to
exist any Debt, except: (a) the Obligations; (b) Subordinated Debt; (c)
Permitted Purchase Money Debt, Capital Leases entered into in the Ordinary
Course of Business and leases that would have been classified as operating
leases prior giving effect to the Financial Accounting Standards Board
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect); -59-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu065.jpg]
(d) existing Borrowed Money not satisfied with the initial Loan proceeds; (e)
Debt with respect to Bank Products incurred in the Ordinary Course of Business;
(f) Debt of any Person that becomes a direct or indirect Subsidiary of Key
Tronic, provided that such Debt was not incurred in contemplation of such Person
becoming a Subsidiary of Key Tronic and does not exceed $2,500,000 in the
aggregate; (g) Permitted Contingent Obligations; (h) Refinancing Debt as long as
each Refinancing Condition is satisfied; (i) The BALC Facility; (j) Subsidiary
Real Estate Debt; (k) unsecured Debt up to $5,000,000 in the aggregate at any
time; and (l) Intercompany Debt among Obligors; provided that the proceeds
thereof shall continue to be subject to the perfected Lien of Agent. 10.2.2.
Permitted Liens. Create or suffer to exist any Lien upon any of its Property,
except the following (collectively, “Permitted Liens”): (a) Liens in favor of
Agent; (b) Purchase Money Liens securing Permitted Purchase Money Debt; (c)
Liens for Taxes not yet due or being Properly Contested; (d) statutory Liens
(other than Liens for Taxes or imposed under ERISA) arising in the Ordinary
Course of Business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested, and (ii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of any Obligor or Subsidiary; (e) Liens incurred or
deposits made in the Ordinary Course of Business to secure the performance of
government tenders, bids, contracts, statutory obligations and other similar
obligations, as long as such Liens are at all times junior to Agent’s Liens and
are required or provided by law; (f) Liens arising in the Ordinary Course of
Business and, to the extent that any such Liens encumber Collateral that is
included in the Borrowing Base or books and records related thereto, that are
subject to Lien Waivers or a Rent and Charges Reserve; (g) Liens arising by
virtue of a judgment or judicial order against any Obligor or Subsidiary, or any
Property of an Obligor or Subsidiary (or Liens securing any appeal or other
surety bonds relating to such judgments), as long as such Liens are (i) to the
extent not securing any appeal or other surety bonds relating to such judgments,
in existence for less than 20 consecutive days or being Properly Contested, and
(ii) and, to the extent the property encumbered by such Liens constitutes
Collateral, at all times junior to Agent’s Liens; -60-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu066.jpg]
(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business; (i) normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; (j) pledges or deposits (i) to secure obligations under
workers' compensation laws, unemployment insurance and other social security
legislation or similar legislation or to secure letters of credit or bonds
supporting such obligations or (ii) to secure public or statutory obligations;;
(k) Liens on the asset leased securing leases that are permitted by this
Agreement; (l) Liens on the assets of Foreign Subsidiaries securing Debt of such
Foreign Subsidiaries permitted under this Agreement; (m) Liens on the assets of
any Person (other than Accounts and Inventory included in the Borrowing Base)
that becomes a direct or indirect Subsidiary of Key Tronic securing Debt
permitted under Section 10.2.1(f) (other than Liens incurred in contemplation of
such Person becoming a Subsidiary of Key Tronic); (n) the filing of UCC
financing statements solely as a precautionary measure in connection with
operating leases or the purchase of goods;; (o) Liens on Equipment securing the
BALC Facility; (p) Liens on Real Estate located in Mexico and owned by KT Mexico
securing the Subsidiary Real Estate Debt; and (q) existing Liens shown on
Schedule 10.2.2 . 10.2.3. Reserved. 10.2.4. Distributions; Upstream Payments.
Declare or make any Distributions, except Upstream Payments; or create or suffer
to exist any encumbrance or restriction on the ability of a Subsidiary to make
an Upstream Payment, except for (a) any such customary restrictions on KT Mexico
provided for in the documents evidencing the Subsidiary Real Estate Debt, (b)
restrictions under the Loan Documents, under Applicable Law or (d) in effect on
the Closing Date as shown on Schedule 9.1.15 . 10.2.5. Restricted Investments.
Make any Restricted Investment. 10.2.6. Disposition of Assets. Make any Asset
Disposition, except a Permitted Asset Disposition, a disposition of Equipment
under Section 8.4.2 , or a transfer of Property by a Subsidiary or Obligor to a
Obligor. 10.2.7. Loans. Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and (d) as long as
no Default or Event of Default exists, intercompany loans permitted under
Section 10.2.1 . -61-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu067.jpg]
10.2.8. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt; or (b)
Borrowed Money (other than the Obligations) prior to its due date under the
agreements evidencing such Debt as in effect on the Closing Date (or as amended
thereafter with the consent of Agent); provided, that such payments on Borrowed
Money may be made so long as (i) no Event of Default exists immediately before
or after giving effect thereto, (ii) upon giving pro forma effect thereto,
Availability is at least the greater of (x) 15% of the Borrowing Base or (y)
$12,500,000, in each case, for the 30 days preceding and as of the Acquisition;
and (iii) Borrowers are in compliance with the financial covenants set forth in
Section 10.3 , measured as of the most recent measurement date and determined on
a pro forma basis giving effect thereto. 10.2.9. Fundamental Changes. Change its
name or conduct business under any fictitious name; change its tax, charter or
other organizational identification number, in each case without providing Agent
with at least 10 days prior written notice; change its form or state of
organization; liquidate, wind up its affairs or dissolve itself; provided, that
non-Obligor Subsidiaries may liquidate, wind up or dissolve so long as all
assets of such Subsidiaries are transferred to an Obligor in connection with
such action and any Obligor (other than Key Tronic) may liquidate, wind up or
dissolve so long as all assets of such Obligor’s are transferred to another
Obligor in connection with such action (provided, that if a Borrower is taking
such action, its assets shall be transferred to another Borrower); consummate a
statutory division; or merge, combine or consolidate with any Person, whether in
a single transaction or in a series of related transactions, except for (a)
mergers or consolidations of a wholly-owned non-Obligor Subsidiary with another
wholly- owned Subsidiary or into a Borrower or a Borrower into another Borrower
or (b) Permitted Acquisitions. 10.2.10. Subsidiaries. Form or acquire any
Subsidiary (other than a Foreign Subsidiary) after the Closing Date, except in
accordance with Sections 10.1.9 , 10.2.5 and 10.2.9 . 10.2.11. Organic
Documents. Amend, modify or otherwise change any of its Organic Documents in a
manner that would reasonably be expected to have an adverse impact on the
Secured Parties. 10.2.12. Tax Consolidation. File or consent to the filing of
any consolidated income tax return with any Person other than Obligors and
Subsidiaries. 10.2.13. Accounting Changes. Make any material change in
accounting treatment or reporting practices, except in accordance with Section
1.2 ; or change its Fiscal Year. 10.2.14. Restrictive Agreements. Become a party
to any Restrictive Agreement, except a Restrictive Agreement (a) in effect on
the Closing Date; (b) relating to secured Debt permitted hereunder, as long as
the restrictions apply only to collateral for such Debt; or (c) constituting
customary restrictions on assignment in leases and other contracts. 10.2.15.
Swaps. Enter into any Swap, except to hedge risks arising in the Ordinary Course
of Business and not for speculative purposes. 10.2.16. Conduct of Business.
Engage in any business, other than its business as conducted on the Closing Date
and any activities reasonably related, complementary, corollary, synergistic or
ancillary thereto (including related, complementary, synergistic or ancillary
technologies). 10.2.17. Affiliate Transactions . Enter into or be party to any
transaction with an Affiliate, except (a) transactions expressly permitted by
the Loan Documents; (b) payment of reasonable -62-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu068.jpg]
compensation to officers and employees for services actually rendered, and
payment of customary directors’ fees and indemnities; (c) transactions solely
among Obligors; (d) transactions with Affiliates consummated prior to the
Closing Date, as shown on Schedule 10.2.17 ; (e) transactions with Affiliates in
the Ordinary Course of Business, upon fair and reasonable terms fully disclosed
to Agent (including those of a nature disclosed in Schedule 10.2.17 , in the
financial statements or other information provided to Agent) and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non- Affiliate; (f) may make intercompany loans and other Investments that are
otherwise permitted hereunder; and (g) Subsidiaries may pay dividends and
distributions that are otherwise permitted hereunder. 10.2.18. Plans. Become
party to any Multiemployer Plan or Foreign Plan, other than any in existence on
the Closing Date. 10.2.19. Amendments to Subordinated Debt. Amend, supplement or
otherwise modify any document, instrument or agreement relating to any
Subordinated Debt, if such modification (a) increases the principal balance of
such Debt, or increases any required payment of principal or interest; (b)
accelerates the date on which any installment of principal or any interest is
due, or adds any additional redemption, put or prepayment provisions; (c)
shortens the final maturity date or otherwise accelerates amortization; (d)
increases the interest rate; (e) increases or adds any fees or charges; (f)
modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for any
Obligor or Subsidiary, or that is otherwise materially adverse to any Obligor,
any Subsidiary or Lenders; or (g) results in the Obligations not being fully
benefited by the subordination provisions thereof. 10.2.20. Orbian. Accounts
sold by Borrower to Orbian pursuant to a Permitted Orbian Sale shall at no time
(either before or after such sale) be included in the calculation of the
Borrowing Base, and the proceeds of each Permitted Orbian Sale shall be paid
directly to a Dominion Account by Orbian. The financial arrangements between
Borrower and Orbian shall be terminated within no later than 60 days after the
Closing Date. The aggregate outstanding amount of Accounts sold to Orbian
pursuant to a Permitted Orbian Sale shall at no time exceed $2,500,000. 10.2.21.
GE Capital. On the Closing Date and at all times thereafter, there shall be no
outstanding amounts owing by any Obligor, or any transactions outstanding, with
respect to the financial arrangements between an Obligor and GE Capital Trade
Payables Services, LLC 10.3 Financial Covenants . As long as any Commitment or
Obligations are outstanding, Borrowers shall: 10.3.1. Fixed Charge Coverage
Ratio. Maintain a Fixed Charge Coverage Ratio of at least 1.25 to 1.00, measured
monthly as of the last day of each Fiscal Month on a trailing 12 Fiscal Month
basis. 10.3.2. Cash Flow Leverage Ratio. Maintain a Cash Flow Leverage Ratio of
no greater than 6.00 to 1.00, measured monthly as of the last day of each Fiscal
Month on a trailing 12 Fiscal Month basis. SECTION 11. EVENTS OF DEFAULT;
REMEDIES ON DEFAULT 11.1 Events of Default . Each of the following shall be an
“Event of Default” if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise: -63-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu069.jpg]
(a) (i) Any Obligor shall fail to pay any principal of any Loan when the same
shall become due and payable or (ii) any Obligor shall fail to pay any interest
on any Loan, or any other Obligation within three Business Days after the same
shall become due and payable; (b) Any representation, warranty or other written
statement of an Obligor made in connection with any Loan Documents or
transactions contemplated thereby is incorrect or misleading in any material
respect when given; (c) A Obligor breaches or fail to perform any covenant
contained in Section 7.2 , 7.4 , 7.6 , 8.1 , 8.2.4 , 8.2.5 , 8.6.2 , 10.1.1 ,
10.1.2 , 10.2 or 10.3 ; (d) An Obligor breaches or fails to perform any other
covenant contained in any Loan Documents, and such breach or failure is not
cured within 30 days after a Senior Officer of such Obligor has knowledge
thereof or receives notice thereof from Agent, whichever is sooner; provided,
that such notice and opportunity to cure shall not apply if the breach or
failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor; (e) A Guarantor repudiates, revokes or attempts to
revoke its Guaranty; an Obligor or third party denies or contests the validity
or enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders); (f) Any breach or default of an Obligor occurs under (i) any Swap; or
(ii) any instrument or agreement to which it is a party or by which it or any of
its Properties is bound, relating to any Debt (other than the Obligations) in
excess of $2,500,000 if the maturity of or any payment with respect to such Debt
may be accelerated or demanded due to such breach; (g) Any judgment or order for
the payment of money is entered against an Obligor in an amount that exceeds,
individually or cumulatively with all unsatisfied judgments or orders against
all Obligors, $2,500,000 (net of insurance coverage therefor that has not been
denied by the insurer), unless a stay of enforcement of such judgment or order
is in effect within 30 days of the entry thereof; (h) [Reserved]; (i) An Obligor
is enjoined, restrained or in any way prevented by any Governmental Authority
from conducting any material part of its business; an Obligor suffers the loss,
revocation or termination of any material license, permit, lease or agreement
necessary to its business; there is a cessation of any material part of an
Obligor’s business for a material period of time; any material Collateral or
Property of an Obligor is taken or impaired through condemnation and in the case
of each of the foregoing, any such event could reasonably be expected to result
in a Material Adverse Effect; an Obligor agrees to or commences any liquidation,
dissolution or winding up of its affairs except as permitted hereunder; or an
Obligor is not Solvent; (j) An Insolvency Proceeding is commenced by an Obligor;
an Obligor makes an offer of settlement, extension or composition to its
unsecured creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and: the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely contested by the Obligor, the petition is not dismissed within 60 days
after filing, or an order for relief is entered in the proceeding; -64-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu070.jpg]
(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan, and in the case of
each of the foregoing, such event could reasonably be expected to result in a
Material Adverse Effect; (l) An Obligor or any of its Senior Officers is
criminally indicted or convicted for (i) a felony committed in the conduct of
the Obligor’s business, or (ii) violating any state or federal law (including
the Controlled Substances Act, Money Laundering Control Act of 1986 and Illegal
Exportation of War Materials Act) that could lead to forfeiture of any material
Property; or (m) A Change of Control occurs. 11.2 Remedies upon Default . If an
Event of Default described in Section 11.1(j) occurs with respect to any
Obligor, then to the extent permitted by Applicable Law, all Obligations
(including Secured Bank Product Obligations only to the extent provided in
applicable agreements) shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time: (a) declare any Obligations (other than
Secured Bank Product Obligations) immediately due and payable, whereupon they
shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Obligors to the fullest
extent permitted by law; (b) terminate, reduce or condition any Commitment or
adjust the Borrowing Base; (c) require Obligors to Cash Collateralize their LC
Obligations, Secured Bank Product Obligations and other Obligations that are
contingent or not yet due and payable (provided that inchoate indemnification
obligations for which no claim has been asserted shall not be required by to be
Cash Collateralized), and if Obligors fail to deposit such Cash Collateral,
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied); and (d) exercise
any other rights or remedies afforded under any agreement, by law, at equity or
otherwise, including the rights and remedies of a secured party under the UCC.
Such rights and remedies include the rights to (i) take possession of any
Collateral; (ii) require Obligors to assemble Collateral, at Obligors’ expense,
and make it available to Agent at a place designated by Agent; (iii) enter any
premises where Collateral is located and store Collateral on such premises until
sold (and if the premises are owned or leased by an Obligor, Borrowers agree not
to charge for such storage); and (iv) sell or otherwise dispose of any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as Agent,
in its discretion, deems advisable. Each Borrower agrees that 10 days notice of
any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted -65-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu071.jpg]
by law, private sale and, in lieu of actual payment of the purchase price, may
credit bid and set off the amount of such price against the Obligations. 11.3
License . Agent is hereby granted an irrevocable, non-exclusive license or other
right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit. 11.4 Setoff . At any time during an Event of
Default, Agent, Issuing Bank, Lenders, and any of their Affiliates are
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by Agent, Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Agent, Issuing Bank, such Lender or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or are owed to a branch
or office of Agent, Issuing Bank, such Lender or such Affiliate different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of Agent, Issuing Bank, each Lender and each such Affiliate under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Person may have. 11.5 Remedies Cumulative; No Waiver 11.5.1.
Cumulative Rights. All agreements, warranties, guaranties, indemnities and other
undertakings of Obligors under the Loan Documents are cumulative and not in
derogation of each other. The rights and remedies of Agent, Issuing Bank and
Lenders under the Loan Documents are cumulative, may be exercised at any time
and from time to time, concurrently or in any order, and are not exclusive of
any other rights or remedies available by agreement, by law, at equity or
otherwise. All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations. 11.5.2. Waivers. No waiver or course of
dealing shall be established by (a) the failure or delay of Agent, Issuing Bank
or any Lender to require strict performance by any Obligor under any Loan
Document, or to exercise any rights or remedies with respect to Collateral or
otherwise; (b) the making of any Loan or issuance of any Letter of Credit during
a Default, Event of Default or other failure to satisfy any conditions
precedent; or (c) acceptance by Agent, Issuing Bank or any Lender of any payment
or performance by an Obligor under any Loan Documents in a manner other than
that specified therein. Any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date. SECTION 12. AGENT 12.1 Appointment, Authority and Duties
of Agent 12.1.1. Appointment and Authority. Each Secured Party appoints and
designates Bank of America as Agent under all Loan Documents. Agent may, and
each Secured Party authorizes Agent to, enter into all Loan Documents to which
Agent is intended to be a party and accept all Security Documents. Any action
taken by Agent in accordance with the provisions of the Loan Documents, and the
exercise by Agent of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Secured Parties. Without limiting the generality of the -66-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu072.jpg]
foregoing, Agent shall have the sole and exclusive authority to (a) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral or under any Loan Documents, Applicable Law or otherwise.
Agent alone is authorized to determine eligibility and applicable advance rates
under the Borrowing Base, whether to impose or release any reserve, or whether
any conditions to funding or issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment. 12.1.2. Duties. The title of “Agent” is used solely as a matter of
market custom and the duties of Agent are administrative in nature only. Agent
has no duties except those expressly set forth in the Loan Documents, and in no
event does Agent have any agency, fiduciary or implied duty to or relationship
with any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement. 12.1.3. Agent Professionals. Agent may perform its duties
through employees and agents. Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional. Agent shall not be responsible for the negligence or misconduct of
any agents, employees or Agent Professionals selected by it with reasonable
care. 12.1.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joining any other party, unless required by Applicable Law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6 , Agent may presume that the
condition is satisfactory to a Secured Party unless Agent has received notice to
the contrary from such Secured Party before Agent takes the action. Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents
or Collateral, and may seek assurances to its satisfaction from Secured Parties
of their indemnification obligations against Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1 . In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability. 12.2 Agreements Regarding
Collateral and Borrower Materials 12.2.1. Lien Releases; Care of Collateral.
Secured Parties authorize Agent to release any Lien on any Collateral (a) upon
Full Payment of the Obligations; (b) that is the subject of a disposition or
Lien that Borrowers certify in writing is a Permitted Asset Disposition or a
Permitted Lien entitled to priority over Agent’s Liens (and Agent may rely
conclusively on such certificate without further inquiry); (c) that does not
constitute a material part of the Collateral; or (d) subject to Section 14.1 ,
with the consent of Required Lenders. Secured Parties authorize Agent to
subordinate its Liens to any Purchase Money Lien -67-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu073.jpg]
or other Lien entitled to priority hereunder. Agent has no obligation to assure
that any Collateral exists or is owned by an Obligor, or is cared for, protected
or insured, nor to assure that Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral. 12.2.2. Possession of
Collateral. Agent and Secured Parties appoint each Secured Party as agent (for
the benefit of Secured Parties) for the purpose of perfecting Liens in
Collateral held or controlled by it, to the extent such Liens are perfected by
possession or control. If a Secured Party obtains possession or control of any
Collateral, it shall notify Agent thereof and, promptly upon Agent’s request,
deliver such Collateral to Agent or otherwise deal with it in accordance with
Agent’s instructions. 12.2.3. Reports. Agent shall promptly provide to Lenders,
when complete, any field examination, audit or appraisal report prepared for
Agent with respect to any Obligor or Collateral (“Report”). Reports and other
Borrower Materials may be made available to Lenders by providing access to them
on the Platform, but Agent shall not be responsible for system failures or
access issues that may occur from time to time. Each Lender agrees (a) that
Reports are not intended to be comprehensive audits or examinations, and that
Agent or any other Person performing an audit or examination will inspect only
limited information and will rely significantly upon Borrowers’ books, records
and representations; (b) that Agent makes no representation or warranty as to
the accuracy or completeness of any Borrower Materials and shall not be liable
for any information contained in or omitted from any Borrower Materials,
including any Report; and (c) to keep all Borrower Materials confidential and
strictly for such Lender’s internal use, not to distribute any Report or other
Borrower Materials (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants), and to use all Borrower
Materials solely for administration of the Obligations. Each Lender shall
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise. 12.3 Reliance By Agent . Agent shall be entitled to rely, and shall
be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy, e-mail
or other electronic means) believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person. Agent shall have a reasonable
and practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting. 12.4 Action Upon Default . Agent shall not be deemed to have knowledge
of any Default or Event of Default, or of any failure to satisfy any conditions
in Section 6 , unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral. 12.5 Ratable
Sharing . If any Lender obtains any payment or reduction of any Obligation,
whether through set-off or otherwise, in excess of its ratable share of such
Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2 ,
as applicable. If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it -68-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu074.jpg]
shall immediately turn over the full amount thereof to Agent for application
under Section 4.2.2 and it shall provide a written statement to Agent describing
the Obligation affected by such payment or reduction. No Lender shall set off
against a Dominion Account without Agent’s prior consent. 12.6 Indemnification .
EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES AND
ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO
RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO
OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT). In Agent’s
discretion, it may reserve for any Claims made against an Agent Indemnitee or
Issuing Bank Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Secured Parties. If Agent is sued by any receiver,
trustee or other Person for any alleged preference or fraudulent transfer, then
any monies paid by Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to Agent by each
Secured Party to the extent of its Pro Rata share. 12.7 Limitation on
Responsibilities of Agent . Agent shall not be liable to any Secured Party for
any action taken or omitted to be taken under the Loan Documents, except for
losses directly and solely caused by Agent’s gross negligence or willful
misconduct. Agent does not assume any responsibility for any failure or delay in
performance or any breach by any Obligor, Lender or other Secured Party of any
obligations under the Loan Documents. Agent does not make any express or implied
representation, warranty or guarantee to Secured Parties with respect to any
Obligations, Collateral, Liens, Loan Documents or Obligor. No Agent Indemnitee
shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents or
Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or Account Debtor. No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance by any Obligor of any terms of
the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents. 12.8 Successor Agent and Co-Agents 12.8.1. Resignation;
Successor Agent. Agent may resign at any time by giving at least 30 days written
notice thereof to Lenders and Borrowers. Required Lenders may appoint a
successor that is (a) a Lender or Affiliate of a Lender; or (b) a financial
institution reasonably acceptable to Required Lenders and (provided no Default
or Event of Default exists) Borrowers. If no successor is appointed by the
effective date of Agent’s resignation, then on such date, Agent may appoint a
successor acceptable to it in its discretion (which shall be a Lender unless no
Lender accepts the role) or, in the absence of such appointment, Required
Lenders shall automatically assume all rights and duties of Agent. The successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act. The retiring Agent shall be
discharged from its duties hereunder on the effective date of its resignation,
but shall continue to have all rights and protections available to Agent under
the Loan Documents with respect to actions, omissions, circumstances or Claims
relating to or arising while it was acting or transferring responsibilities as
Agent or holding any Collateral on behalf of Secured Parties, including
indemnification under Sections 12.6 and 14.2 , and all rights and protections
under this -69-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu075.jpg]
Section 12 . Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Agent hereunder without further act on the
part of any Secured Party or Obligor. 12.8.2. Co-Collateral Agent. If
appropriate under Applicable Law, Agent may appoint a Person to serve as a
co-collateral agent or separate collateral agent under any Loan Document. Each
right, remedy and protection intended to be available to Agent under the Loan
Documents shall also be vested in such agent. Secured Parties shall execute and
deliver any instrument or agreement that Agent may request to effect such
appointment. If any such agent shall die, dissolve, become incapable of acting,
resign or be removed, then all the rights and remedies of the agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by Agent
until appointment of a new agent. 12.9 Due Diligence and Non-Reliance . Each
Lender acknowledges and agrees that it has, independently and without reliance
upon Agent or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each
Obligor and its own decision to enter into this Agreement and to fund Loans and
participate in LC Obligations hereunder. Each Secured Party has made such
inquiries as it feels necessary concerning the Loan Documents, Collateral and
Obligors. Each Secured Party acknowledges and agrees that the other Secured
Parties have made no representations or warranties concerning any Obligor, any
Collateral or the legality, validity, sufficiency or enforceability of any Loan
Documents or Obligations. Each Secured Party will, independently and without
reliance upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates. 12.10 Remittance of
Payments and Collections 12.10.1. Remittances Generally. Payments by any Secured
Party to Agent shall be made by the time and date provided herein, in
immediately available funds. If no time for payment is specified or if payment
is due on demand and request for payment is made by Agent by 1:00 p.m. on a
Business Day, then payment shall be made by the Secured Party by 3:00 p.m. on
such day, and if request is made after 1:00 p.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Secured Party shall
be made by wire transfer, in the type of funds received by Agent. Any such
payment shall be subject to Agent’s right of offset for any amounts due from
such payee under the Loan Documents. 12.10.2. Failure to Pay. If any Secured
Party fails to deliver when due any amount payable by it to Agent hereunder,
such amount shall bear interest, from the due date until paid in full, at the
greater of the Federal Funds Rate or the rate determined by Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for Base Rate Loans. No Obligor shall be entitled to credit for any
interest paid by a Secured Party to Agent nor shall a Defaulting Lender be
entitled to interest on amounts held by Agent pursuant to Section 4.2 . 12.10.3.
Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If Agent is -70-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu076.jpg]
required to return any amounts applied by it to Obligations held by a Secured
Party, such Secured Party shall pay to Agent, on demand , its share of the
amounts required to be returned. 12.11 Individual Capacities . As a Lender, Bank
of America shall have the same rights and remedies under the Loan Documents as
any other Lender, and the terms “Lenders,” “Required Lenders” or any similar
term shall include Bank of America in its capacity as a Lender. Agent, Lenders
and their Affiliates may accept deposits from, lend money to, provide Bank
Products to, act as financial or other advisor to, and generally engage in any
kind of business with, Obligors and their Affiliates, as if they were not Agent
or Lenders hereunder, without any duty to account therefor to any Secured Party.
In their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party. 12.12 Titles .
Each Lender, other than Bank of America, that is designated in connection with
this credit facility as an “Arranger,” “Bookrunner” or “Agent” of any kind shall
have no right or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event have any fiduciary duty to any Secured Party.
12.13 Certain ERISA Matters 12.13.1. Lender Representations. Each Lender
represents and warrants, as of the date it became a Lender party hereto, and
covenants, from the date it became a Lender party hereto to the date it ceases
being a Lender party hereto, for the benefit of, Agent and not, for the
avoidance of doubt, to or for the benefit of the Obligors, that at least one of
the following is and will be true: (a) Lender is not using “plan assets” (within
the meaning of ERISA Section 3(42) or otherwise) of one or more Benefit Plans
with respect to Lender’s entrance into, participation in, administration of and
performance of the Loans, Letters of Credit, Commitments or Loan Documents; (b)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in- house asset managers), is applicable with respect
to Lender’s entrance into, participation in, administration of and performance
of the Loans, Letters of Credit, Commitments and Loan Documents; (c) (i) Lender
is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (ii) such Qualified Professional
Asset Manager made the investment decision on behalf of Lender to enter into,
participate in, administer and perform the Loans, Letters of Credit, Commitments
and Loan Documents, (iii) the entrance into, participation in, administration of
and performance of the Loans, Letters of Credit, Commitments and Loan Documents
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14, and (iv) to the best knowledge of Lender, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to Lender’s entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and Loan Documents; or (d) such other representation,
warranty and covenant as may be agreed in writing between Agent, in its
discretion, and Lender. 12.13.2. Further Lender Representation. Unless Section
12.13.1(a) or (d) is true with respect to a Lender, such Lender further
represents and warrants, as of the date it became a Lender hereunder, and
covenants, from the date it became a Lender to the date it ceases to be a Lender
hereunder, for the benefit of, Agent and not, for the avoidance of doubt, to or
for the benefit of any Obligor, that Agent is not a fiduciary with respect to
the assets of such Lender involved in its entrance into, participation in, -71-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu077.jpg]
administration of and performance of the Loans, Letters of Credit, Commitments
and Loan Documents (including in connection with the reservation or exercise of
any rights by Agent under any Loan Document). 12.14 Bank Product Providers .
Each Secured Bank Product Provider, by delivery of a notice to Agent of a Bank
Product, agrees to be bound by the Loan Documents, including Sections 5.5 , 12 ,
14.3.3 and 14.16 , and agrees to indemnify and hold harmless Agent Indemnitees,
to the extent not reimbursed by Obligors, against all Claims that may be
incurred by or asserted against any Agent Indemnitee in connection with such
provider’s Secured Bank Product Obligations. 12.15 No Third Party Beneficiaries
. This Section 12 is an agreement solely among Secured Parties and Agent, and
shall survive Full Payment of the Obligations. This Section 12 does not confer
any rights or benefits upon Borrowers or any other Person. As between Borrowers
and Agent, any action that Agent may take under any Loan Documents or with
respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Secured Parties. SECTION 13. BENEFIT OF AGREEMENT;
ASSIGNMENTS 13.1 Successors and Assigns . This Agreement shall be binding upon
and inure to the benefit of Borrowers, Agent, Lenders, Secured Parties, and
their respective successors and assigns, except that (a) no Obligor may assign
or delegate its rights or obligations under any Loan Documents; and (b) any
assignment by a Lender must be made in compliance with Section 13.3 . Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3 . Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender. 13.2 Participations 13.2.1.
Permitted Participants; Effect. Subject to Section 13.3.3 , any Lender may sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan Documents.
Each Lender shall be solely responsible for notifying its Participants of any
matters under the Loan Documents, and Agent and the other Lenders shall not have
any obligation or liability to any such Participant. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.8 unless Borrowers agree otherwise in writing. 13.2.2. Voting Rights.
Each Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, waiver or other modification of a Loan Document
other than that which forgives principal, interest or fees, reduces the stated
interest rate or fees payable with respect to any Loan or Commitment in which
such Participant has an interest, postpones the Termination Date or any date
fixed for any regularly scheduled payment of principal, interest or fees on such
Loan or Commitment, or releases any Borrower, Guarantor or substantially all
Collateral. 13.2.3. Participant Register. Each Lender that sells a participation
shall, acting as a non- fiduciary agent of Borrowers (solely for tax purposes),
maintain a register in which it enters the Participant’s name, address and
interest in Commitments, Loans (and stated interest) and LC Obligations. Entries
in the register shall be conclusive, absent manifest error, and such Lender
shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
-72-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu078.jpg]
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code. 13.2.4. Benefit of Setoff. Each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender. 13.3 Assignments 13.3.1.
Permitted Assignments. A Lender may assign to an Eligible Assignee any of its
rights and obligations under the Loan Documents, as long as (a) each assignment
is of a constant, and not a varying, percentage of the transferor Lender’s
rights and obligations under the Loan Documents and, in the case of a partial
assignment, is in a minimum principal amount of $10,000,000 (unless otherwise
agreed by Agent in its discretion) and integral multiples of $5,000,000 in
excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Commitments
retained by the transferor Lender is at least $10,000,000 (unless otherwise
agreed by Agent in its discretion); and (c) the parties to each such assignment
shall execute and deliver an Assignment to Agent for acceptance and recording.
Nothing herein shall limit the right of a Lender to pledge or assign any rights
under the Loan Documents to secure obligations of such Lender, including a
pledge or assignment to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release the Lender from its obligations hereunder nor
substitute the pledgee or assignee for such Lender as a party hereto. 13.3.2.
Effect; Effective Date. Upon delivery to Agent of an assignment notice in the
form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3 . From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
notes, if applicable. The transferee Lender shall comply with Section 5.9 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.
13.3.3. Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents. Any assignment by a Defaulting Lender must be accompanied by
satisfaction of its outstanding obligations under the Loan Documents in a manner
satisfactory to Agent, including payment by the Defaulting Lender or Eligible
Assignee of an amount sufficient upon distribution (through direct payment,
purchases of participations or other methods acceptable to Agent in its
discretion) to satisfy all funding and payment liabilities of the Defaulting
Lender. If any assignment by a Defaulting Lender (by operation of law or
otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs. 13.3.4. Register.
Agent, acting as a non-fiduciary agent of Borrowers (solely for tax purposes),
shall maintain (a) a copy (or electronic equivalent) of each Assignment and
Acceptance delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, and the Loans, interest and LC Obligations owing
to, each Lender. Entries in the register shall be conclusive, absent manifest
error, and Borrowers, Agent and Lenders shall treat each Person recorded in such
register as a Lender for all purposes under the Loan Documents, notwithstanding
any notice to the contrary. Agent may choose to show only one Borrower as the
borrower in the register, without any effect on the liability of any Obligor
-73-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu079.jpg]
with respect to the Obligations. The register shall be available for inspection
by Borrowers or any Lender, from time to time upon reasonable notice. 13.4
Replacement of Certain Lenders . If a Lender (a) within the last 120 days failed
to give its consent to any amendment, waiver or action for which consent of all
Lenders was required and Required Lenders consented, (b) is a Defaulting Lender,
or (c) within the last 120 days gave a notice under Section 3.5 or requested
payment or compensation under Section 3.7 or 5.8 (and has not designated a
different Lending Office pursuant to Section 3.8 ), then Agent or Borrower Agent
may, upon 10 days notice to such Lender, require it to assign its rights and
obligations under the Loan Documents to Eligible Assignee(s), pursuant to
appropriate Assignment(s), within 20 days after the notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment if the Lender fails
to execute it. Such Lender shall be entitled to receive, in cash, concurrently
with such assignment, all amounts owed to it under the Loan Documents through
the date of assignment. SECTION 14. MISCELLANEOUS 14.1 Consents, Amendments and
Waivers 14.1.1. Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, that (a) without the prior written consent of Agent, no modification
shall alter any provision in a Loan Document that relates to any rights, duties
or discretion of Agent; (b) without the prior written consent of Issuing Bank,
no modification shall alter Section 2.2 or any other provision in a Loan
Document that relates to Letters of Credit or any rights, duties or discretion
of Issuing Bank; (c) without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall (i) increase the Commitment
of such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (except as provided in
Section 4.2 ); (iii) extend the Termination Date applicable to such Lender’s
Obligations; or (iv) amend this clause (c); (d) without the prior written
consent of all Lenders (except any Defaulting Lender), no modification shall (i)
alter Section 5.5.2 , 7.1 (except to add Collateral) or 14.1.1 ; (ii) amend the
definition of Borrowing Base, Availability Block, Investment Grade Accounts
Formula Amount, Non- Investment Grade Formula Account or Inventory Formula
Amount (or any defined term used in such definitions) if the effect of such
amendment is to increase borrowing availability, Pro Rata or Required Lenders;
(iii) decrease the Availability Block; (iv) release all or substantially all
Collateral except as set forth in Section 12.2.1(a) ; or (v) except in
connection with a merger, disposition or similar transaction permitted hereby,
release any Obligor from liability for any Obligations; (e) without the prior
written consent of a Secured Bank Product Provider, no modification shall affect
its relative payment priority under Section 5.5.2 ; and (f) if Real Estate
secures any Obligations, no modification of a Loan Document shall add, increase,
renew or extend any credit line hereunder until the completion of flood
diligence and documentation as required by all Flood Laws or as otherwise
satisfactory to all Lenders. -74-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu080.jpg]
14.1.2. Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document.
Any waiver or consent granted by Agent, Issuing Bank or Lenders hereunder shall
be effective only if in writing and only for the matter specified. 14.1.3.
Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent. 14.2
Indemnity . EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS (AS SUCH TERM IS DEFINED IN THIS AGREEMENT) ASSERTED BY ANY
OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee. 14.3 Notices and Communications 14.3.1. Notice Address. Subject to
Section 14.3.2 , all notices and other communications by or to a party hereto
shall be in writing and shall be given to any Borrower, at Borrower Agent’s
address shown on the signature pages hereof, and to any other Person at its
address shown on the signature pages hereof (or, in the case of a Person who
becomes a Lender after the Closing Date, at the address shown on its
Assignment), or at such other address as a party may hereafter specify by notice
in accordance with this Section 14.3 . Each communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged.
Notwithstanding the foregoing, no notice to Agent pursuant to Section 2.1.4 ,
2.2 , 3.1.2 or 4.1.1 shall be effective until actually received by the
individual to whose attention at Agent such notice is required to be sent. Any
written communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Borrower Agent shall be deemed received by
all Borrowers. 14.3.2. Communications. Electronic and telephonic communications
(including e-mail, messaging, voice mail and websites) may be used only in a
manner acceptable to Agent. Secured Parties make no assurance as to the privacy
or security of electronic or telephonic communications. E-mail and voice mail
shall not be effective notices under the Loan Documents. 14.3.3. Platform.
Borrower Materials shall be delivered pursuant to procedures approved by Agent,
including electronic delivery (if possible) upon request by Agent to an
electronic system maintained by Agent (“Platform”). Borrowers shall notify Agent
of each posting of Borrower Materials on the Platform and the materials shall be
deemed received by Agent only upon its receipt of such notice. Borrower
Materials and other information relating to this credit facility may be made
available to Secured Parties on the Platform. The Platform is provided “as is”
and “as available.” Agent does not -75-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu081.jpg]
warrant the accuracy or completeness of any information on the Platform nor the
adequacy or functioning of the Platform, and expressly disclaims liability for
any errors or omissions in the Borrower Materials or any issues involving the
Platform. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee
shall have any liability to Borrowers, Secured Parties or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) relating to use by any Person of the Platform, including
any unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system. 14.3.4. Public Information. Obligors and Secured Parties
acknowledge that “public” information may not be segregated from material
non-public information on the Platform. Secured Parties acknowledge that
Borrower Materials may include Obligors’ material non-public information, and
should not be made available to personnel who do not wish to receive such
information or may be engaged in investment or other market-related activities
with respect to an Obligor’s securities. 14.3.5. Non-Conforming Communications.
Agent and Lenders may rely upon any communications purportedly given by or on
behalf of any Borrower even if they were not made in a manner specified herein,
were incomplete or were not confirmed, or if the terms thereof, as understood by
the recipient, varied from a later confirmation. Each Borrower shall indemnify
and hold harmless each Indemnitee from any liabilities, losses, costs and
expenses arising from any electronic or telephonic communication reasonably
determined by an Indemnitee to given by or on behalf of a Borrower. 14.4
Performance of Borrowers’ Obligations . Agent may, in its discretion at any time
and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations; (b)
protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, within one Business day of
demand, with interest from the date incurred until paid in full, at the Default
Rate applicable to Base Rate Loans. Any payment made or action taken by Agent
under this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.
14.5 Credit Inquiries . Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary. 14.6 Severability . Wherever possible, each provision
of the Loan Documents shall be interpreted in such manner as to be valid under
Applicable Law. If any provision is found to be invalid under Applicable Law, it
shall be ineffective only to the extent of such invalidity and the remaining
provisions of the Loan Documents shall remain in full force and effect. 14.7
Cumulative Effect; Conflict of Terms . The provisions of the Loan Documents are
cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control. -76-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu082.jpg]
14.8 Counterparts; Execution . Agreement and any document, amendment, approval,
consent, information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures. Each of the Obligors
agrees that any Electronic Signature on or associated with any Communication
shall be valid and binding on each of the Obligors to the same extent as a
manual, original signature, and that any Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
each of the Obligors enforceable against such in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered. Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Agent and each of the Secured Parties of a manually
signed paper Communication which has been converted into electronic form (such
as scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. The Agent and
each of the Secured Parties may, at its option, create one or more copies of any
Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of such Person’s business,
and destroy the original paper document. All Communications in the form of an
Electronic Record, including an Electronic Copy, shall be considered an original
for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Agent is under no obligation to accept an Electronic Signature
in any form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Agent has agreed to accept such Electronic Signature, the
Agent and each of the Secured Parties shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of any Obligor without
further verification and (b) upon the request of the Agent or any Lender, any
Electronic Signature shall be promptly followed by such manually executed
counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time. 14.9 Entire Agreement . Time is of the essence
with respect to all Loan Documents and Obligations. The Loan Documents
constitute the entire agreement, and supersede all prior understandings and
agreements, among the parties relating to the subject matter thereof. 14.10
Relationship with Lenders . The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor. 14.11 No Advisory or
Fiduciary Responsibility . In connection with all aspects of each transaction
contemplated by any Loan Document, Borrowers acknowledge and agree that (a)(i)
this credit facility and any arranging or other services by Agent, any Lender,
any of their Affiliates or any arranger are arm’s-length commercial transactions
between Borrowers and their Affiliates, on one hand, and Agent, any Lender, any
of their Affiliates or any arranger, on the other hand; (ii) Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate; and (iii) Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Agent, Lenders, their Affiliates
and any arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrowers, -77-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu083.jpg]
their Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates. To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Agent as of the date of this Agreement, Lenders, their
Affiliates and any arranger with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by a Loan Document. 14.12
Confidentiality . Each of Agent, Lenders and Issuing Bank shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, auditors, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Borrowers; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower Agent.
Obligors consent to the publication by Agent and Lenders of customary
advertising material relating to transactions contemplated hereby, using the
names, product photographs, logos or trademarks of Obligors. In addition, Agent
and Lenders may disclose information regarding this Agreement and the credit
facility hereunder to market data collectors, similar service providers to the
lending industry, and service providers to Agent and Lenders in connection with
the Loan Documents and Commitments. As used herein, “Information” means
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information. Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law. 14.13 Reserved . 14.14 GOVERNING LAW. UNLESS
EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS. 14.15 Consent to Forum; Bail-In of EEA Financial
Institutions 14.15.1. Forum. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK, OR THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, -78-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu084.jpg]
ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. A final judgment in any proceeding of any such court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by Applicable Law. 14.15.2. Other Jurisdictions. Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law. Nothing in this Agreement shall be
deemed to preclude enforcement by Agent of any judgment or order obtained in any
forum or jurisdiction. 14.15.3. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among the
parties, each party hereto (including each Secured Party) acknowledges that,
with respect to any Secured Party that is an EEA Financial Institution, any
liability of such Secured Party arising under a Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority, and each party hereto agrees and consents
to, and acknowledges and agrees to be bound by, (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liability which may be payable to it by such Secured Party; and (b) the effects
of any Bail-in Action on any such liability, including (i) a reduction in full
or in part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent entity, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of any Write-Down
and Conversion Powers. 14.15.4. Judicial Reference. If any action, litigation or
proceeding relating to any Obligations or Loan Documents is filed in a court
sitting in or applying the laws of California, the court shall, and is hereby
directed to, make a general reference pursuant to Cal. Civ. Proc. Code §638 to a
referee (who shall be an active or retired judge) to hear and determine all
issues in the case (whether fact or law) and to report a statement of decision.
Nothing in this Section shall limit any right of Agent or any other Secured
Party to exercise self-help remedies, such as setoff, foreclosure or sale of
Collateral, or to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, during or after any judicial reference. The
exercise of a remedy does not waive the right of any party to require judicial
reference. At Agent’s option, foreclosure under a mortgage or deed of trust may
be accomplished either by exercise of power of sale thereunder or by judicial
foreclosure. 14.16 Waivers by Borrowers . To the fullest extent permitted by
Applicable Law, each Borrower waives (a) the right to trial by jury (which each
Secured Party hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which a Borrower may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, -79-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu085.jpg]
appraisement and exemption laws; (f) any claim against an Indemnitee, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agent, Issuing Bank and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Borrowers. Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court. 14.17 Patriot Act Notice . Agent and Lenders
hereby notify Borrowers that pursuant to the Patriot Act, Agent and Lenders are
required to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding any personal guarantor and
may require information regarding Borrowers’ management and owners, such as
legal name, address, social security number and date of birth. Borrowers shall,
promptly upon request, provide all documentation and other information as Agent,
Issuing Bank or any Lender may request from time to time for purposes of
complying with any “know your customer,” anti-money laundering rules and
regulations, or other requirements of Applicable Law, including the Patriot Act
and Beneficial Ownership Regulation. 14.18 NO ORAL AGREEMENT. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. 14.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
hedging agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, -80-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu086.jpg]
it is understood and agreed that rights and remedies of the parties with respect
to a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 14.19 , the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). SECTION 15. CONTINUING GUARANTY
15.1 Guaranty . Each Guarantor hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations (other than Excluded Swap Obligations),
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrowers to the Secured Parties, arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof) (the “Guarantied Obligations”). The
Agent’s books and records showing the amount of the Guarantied Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Guarantied Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guarantied Obligations or any
instrument or agreement evidencing any Guarantied Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guarantied
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing. 15.2 Rights of Lenders . Each Guarantor consents and agrees
that the Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guarantied Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guarantied Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Agent, the Letter of Credit Issuer and
the Lenders in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guarantied Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of any Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of any
Guarantor. -81-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu087.jpg]
15.3 Certain Waivers . Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrowers or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrowers; (b) any defense based on any
claim that any Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to proceed against the Borrowers,
proceed against or exhaust any security for the Guarantied Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
Law limiting the liability of or exonerating guarantors or sureties. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guarantied
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guarantied Obligations. 15.4
Obligations Independent . The obligations of each Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guarantied Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.
15.5 Subrogation . No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until the Facility Termination Date. If
any amounts are paid to any Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured. 15.6 Termination; Reinstatement .
This Guaranty is a continuing and irrevocable guaranty of all Guarantied
Obligations now or hereafter existing and shall remain in full force and effect
until the Commitment Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Guarantied Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty. 15.7
Subordination . Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrowers owing to each Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrowers to any Guarantor as subrogee of the Secured Parties or
resulting from any Guarantor’s performance under this Guaranty, to the Payment
in Full. If the Secured Parties so request, any such obligation or indebtedness
of the Borrowers to any Guarantor shall be enforced and performance received by
any Guarantor as trustee for the Secured Parties and the proceeds thereof shall
be paid over to the Secured Parties on account of the Guarantied Obligations,
but without reducing or affecting in any manner the liability of any Guarantor
under this Guaranty. 15.8 Stay of Acceleration . If acceleration of the time for
payment of any of the Guarantied Obligations is stayed, in connection with any
case commenced by or against any Guarantor or the Borrowers -82-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu088.jpg]
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor immediately upon demand by the Secured Parties.
15.9 Condition of Borrowers . Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as each Guarantor requires, and that none of the Secured Parties has any duty,
and no Guarantor is relying on the Secured Parties at any time, to disclose to
any Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor waiving any duty on the part
of the Secured Parties to disclose such information and any defense relating to
the failure to provide the same). 15.10 Keepwell . Each Guarantor that is a
Qualified ECP hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Obligor to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP shall only be liable under this Section 15.10 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 15.10 , or otherwise under this Guaranty,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Guarantor
that is a Qualified ECP under this Section shall remain in full force and effect
until the Guarantied Obligations have been paid in full in cash. Each Guarantor
that is a Qualified ECP intends that this Section 15.10 constitute, and this
Section 15.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Obligor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. 15.11 Limitation of Guaranty .
Notwithstanding anything to the contrary herein or otherwise, the Borrowers, the
Agent and the Lenders hereby irrevocably agree that the Guarantied Obligations
of each Guarantor in respect of the guarantee set forth in this Section 15 at
any time shall be limited to the maximum amount as will result in the Guarantied
Obligations of such Guarantor not constituting a fraudulent transfer or
conveyance after giving full effect to the liability under such guarantee set
forth in this Section 1 5 and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor.
[Remainder of page intentionally left blank; signatures begin on following page
] -83-



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu089.jpg]
IN WITNESS WHEREOF , this Agreement has been executed and delivered as of the
date set forth above. BORROWERS : KEY TRONIC CORPORATION , a Washington
corporation By:/s/ Brett R. Larsen Name: Brett R. Larsen Title: Executive VP of
Administration, CFO and Treasurer Address: 4424 N Sullivan Road Spokane Valley,
WA 99216 Attention: Brett R. Larsen Telecopy: 509-927-5555 CDR MANUFACTURING,
LLC , a Kentucky limited liability company By:/s/ Brett R. Larsen Name: Brett R.
Larsen Title: VP and Treasurer Address: 4424 N Sullivan Road Spokane Valley, WA
99216 Attention: Brett R. Larsen Telecopy: 509-927-5555 AYRSHIRE ELECTRONICS OF
ARKANSAS, LLC , a Kentucky limited liability company By:/s/ Brett R. Larsen
Name: Brett R. Larsen Title: VP and Treasurer Address: 4424 N Sullivan Road
Spokane Valley, WA 99216 Attention: Brett R. Larsen Telecopy: 509-927-5555 LOAN,
GUARANTY AND SECURITY AGREEMENT (KEY TRONIC CORPORATION) SIGNATURE PAGE
149229586.1



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu090.jpg]
AYRSHIRE ELECTRONICS OF MISSISSIPPI, LLC , a Kentucky limited liability company
By:/s/ Brett R. Larsen Name: Brett R. Larsen Title: VP and Treasurer Address:
4424 N Sullivan Road Spokane Valley, WA 99216 Attention: Brett R. Larsen
Telecopy: 509-927-5555 GUARANTORS: K T SERVICES, INC. , a Washington corporation
By:/s/ Brett R. Larsen Name: Brett R. Larsen Title: VP and Treasurer Address:
4424 N Sullivan Road Spokane Valley, WA 99216 Attention: Brett R. Larsen
Telecopy: 509-927-5555 KEY TRONIC CHINA LTD. , a Washington corporation By:/s/
Brett. R. Larsen Name: Brett R. Larsen Title: VP, Secretary and Treasurer
Address: 4424 N Sullivan Road Spokane Valley, WA 99216 Attention: Brett R.
Larsen Telecopy: 509-927-5555 LOAN, GUARANTY AND SECURITY AGREEMENT (KEY TRONIC
CORPORATION) SIGNATURE PAGE 149229586.1



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu091.jpg]
AGENT AND LENDERS : BANK OF AMERICA, N.A. , as Agent and Lender By:/s/ Brett
German Name: Brett German Title: Senior VP Address: Bank of America, N.A. 121 SW
Morrison Street, Floor 17 Portland, OR 97204 Attention: Asset Based Portfolio
Specialist - Key Tronic Email: brett.german@bofa.com LOAN, GUARANTY AND SECURITY
AGREEMENT (KEY TRONIC CORPORATION) SIGNATURE PAGE 149229586.1



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu092.jpg]
Exhibit A to Loan, Guaranty and Security Agreement ASSIGNMENT AND ACCEPTANCE
Reference is made to the Loan, Guaranty and Security Agreement dated as of
August 14, 2020 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), by and among KEY
TRONIC CORPORATION, a Washington corporation (“Key Tronic”), CDR MANUFACTURING,
LLC , a Kentucky limited liability company (“CDR”), AYRSHIRE ELECTRONICS OF
ARKANSAS LLC , a Kentucky limited liability company (“Ayrshire Arkansas”),
AYRSHIRE ELECTRONICS OF MISSISSIPPI, LLC , a Kentucky limited liability company
(“Ayrshire Mississippi”; and together with Key Tronic, CDR, Ayrshire Arkansas,
and any other party joined thereto as a Borrower, each, a “Borrower” and
collectively, the “Borrowers”), K T SERVICES, INC., a Washington corporation
(“KT”), KEY TRONIC CHINA LTD. , a Washington corporation (“KTC”) and any
Subsidiary of Key Tronic party hereto (or joined thereto in the future) as a
guarantor (together with KT and KTC, each, a “Guarantor” and collectively, the
“Guarantors”; and together with the Borrowers, each, an “Obligor” and
collectively, the “Obligors”), the financial institutions party thereto from
time to time as Lenders, and BANK OF AMERICA, N.A. , a national banking
association (“Bank of America”), as agent for the Lenders (in such capacity,
“Agent”). Terms are used herein as defined in the Loan Agreement.
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows: 1.
Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Loans and $___________ of Assignor’s participations in LC Obligations, and (b)
the amount of $__________ of Assignor’s Commitment, which represents ____% of
the total Commitments (the foregoing items being, collectively, “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date (“Effective
Date”) indicated in the corresponding Assignment Notice delivered to Agent,
provided such Assignment Notice is executed by Assignor, Assignee, Agent and
Borrower Agent, if applicable. From and after the Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date. 2. Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its Commitment is $__________ and the outstanding
balance of its Loans and participations in LC Obligations is $__________; (b)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement or any other instrument
or document furnished pursuant thereto, other than that Assignor is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance by Borrowers of their
obligations under the Loan Documents. [Assignor is attaching the promissory
note[s] held by it and requests that Agent exchange such note[s] for new
promissory notes payable to Assignee [and Assignor].] 3. Assignee (a) represents
and warrants that it is legally authorized to enter into this Assignment; (b)
confirms that it has received copies of the Loan Agreement and such other Loan
Documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment; (c) agrees that it shall,
independently and without reliance upon Assignor and



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu093.jpg]
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (d) confirms that it is an Eligible Assignee and
satisfies Section 13.13 of the Loan Agreement; (e) appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Agreement as are delegated to Agent by the terms thereof, together with
such powers as are incidental thereto; (f) agrees that it will observe and
perform all obligations that are required to be performed by it as a “Lender”
under the Loan Documents; and (g) represents and warrants that the assignment
evidenced hereby will not result in a non- exempt “prohibited transaction” under
Section 406 of ERISA. 4. This Agreement shall be governed by the laws of the
State of New York. If any provision is found to be invalid under Applicable Law,
it shall be ineffective only to the extent of such invalidity and the remaining
provisions of this Agreement shall remain in full force and effect. 5. Each
notice or other communication hereunder shall be in writing, shall be sent by
messenger, by telecopy or facsimile transmission, or by first-class mail, shall
be deemed given when sent and shall be sent as follows: (a) If to Assignee, to
the following address (or to such other address as Assignee may designate from
time to time): __________________________ __________________________
__________________________ (b) If to Assignor, to the following address (or to
such other address as Assignor may designate from time to time):
__________________________ __________________________ __________________________
__________________________ Payments hereunder shall be made by wire transfer of
immediately available Dollars as follows: If to Assignee, to the following
account (or to such other account as Assignee may designate from time to time):
______________________________ ______________________________ ABA
No._______________________ ______________________________ Account
No.____________________ Reference: _____________________ If to Assignor, to the
following account (or to such other account as Assignor may designate from time
to time): ______________________________ ______________________________ ABA
No._______________________ ______________________________ Account
No.____________________ Reference: _____________________



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu094.jpg]
IN WITNESS WHEREOF , this Assignment and Acceptance is executed as of
_____________. _____________________________________ (“Assignee”)
By___________________________________ Name: Title:
_____________________________________ (“Assignor”)
By___________________________________ Name: Title:



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu095.jpg]
Exhibit B to Loan, Guaranty and Security Agreement ASSIGNMENT NOTICE Reference
is made to (1) the Loan, Guaranty and Security Agreement dated as of August 14,
2020, (as amended, restated, amended and restated, supplemented, or otherwise
modified from time to time, the “Loan Agreement”), by and among KEY TRONIC
CORPORATION, a Washington corporation (“Key Tronic”), CDR MANUFACTURING, LLC , a
Kentucky limited liability company (“CDR”), AYRSHIRE ELECTRONICS OF ARKANSAS LLC
, a Kentucky limited liability company (“Ayrshire Arkansas”), AYRSHIRE
ELECTRONICS OF MISSISSIPPI, LLC , a Kentucky limited liability company
(“Ayrshire Mississippi”; and together with Key Tronic, CDR, Ayrshire Arkansas,
and any other party joined thereto as a Borrower, each, a “Borrower” and
collectively, the “Borrowers”), K T SERVICES, INC., a Washington corporation
(“KT”), KEY TRONIC CHINA LTD. , a Washington corporation (“KTC”) and any
Subsidiary of Key Tronic party hereto (or joined thereto in the future) as a
guarantor (together with KT and KTC, each, a “Guarantor” and collectively, the
“Guarantors”; and together with the Borrowers, each, an “Obligor” and
collectively, the “Obligors”), the financial institutions party thereto from
time to time as Lenders, and BANK OF AMERICA, N.A. , a national banking
association (“Bank of America”), as agent for the Lenders (in such capacity,
“Agent”); and (2) the Assignment and Acceptance dated as of ____________, 20__
(“Assignment”), between __________________ (“Assignor”) and ____________________
(“Assignee”). Terms are used herein as defined in the Loan Agreement. Assignor
hereby notifies Borrowers and Agent of Assignor’s intent to assign to Assignee
pursuant to the Assignment (a) a principal amount of $________ of Assignor’s
outstanding Loans and $___________ of Assignor’s participations in LC
Obligations, and (b) the amount of $__________ of Assignor’s Commitment, which
represents ____% of the total Commitments (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable. Pursuant to the Assignment, Assignee has expressly assumed all of
Assignor’s obligations under the Loan Agreement to the extent of the Assigned
Interest, as of the Effective Date. For purposes of the Loan Agreement, Agent
shall deem Assignor’s Commitment to be reduced by $_________, and Assignee’s
Commitment to be increased by $_________. The address of Assignee to which
notices and information are to be sent under the terms of the Loan Agreement is:
________________________ ________________________ ________________________
________________________ The address of Assignee to which payments are to be
sent under the terms of the Loan Agreement is shown in the Assignment. This
Notice is being delivered to Borrowers and Agent pursuant to Section 13.3 of the
Loan Agreement. Please acknowledge your acceptance of this Notice by executing
and returning to Assignee and Assignor a copy of this Notice.



--------------------------------------------------------------------------------



 
[ktc_exhibit10x1to8-kaugu096.jpg]
IN WITNESS WHEREOF , this Assignment Notice is executed as of _____________.
_____________________________________ (“Assignee”)
By___________________________________ Name: Title:
_____________________________________ (“Assignor”)
By___________________________________ Name: Title: ACKNOWLEDGED AND AGREED, AS
OF THE DATE SET FORTH ABOVE: BORROWER AGENT:* KEY TRONIC CORPORATION, a
Washington corporation By_______________________________ Name: Title: BANK OF
AMERICA, N.A., as Agent By_______________________________ Name: Title:



--------------------------------------------------------------------------------



 